ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_10_FR.txt. 286

OPINION INDIVIDUELLE DE M. AMMOUN

1. En entreprenant l’exposé de son opinion individuelle dans l'affaire
du Détroit de Corfou, M. A. Alvarez, se référant aux transformations
fondamentales qui se sont produites dans tous les ordres de l’activité
humaine depuis quelques décennies et, surtout, dans la vie internationale
et le droit des gens, écrivait:

«Ij est donc nécessaire de connaître l’état actuel de ce droit; il faut
le faire dans les matières se rapportant au litige soumis à la Cour.
Cela ne veut pas dire que ce tribunal devrait se prononcer sur tous
les points de droit que ces matières comportent; mais il m’a semblé
utile que l’un des juges, au moins, les examine. C’est ce que je me
propose de faire dans la présente opinion individuelle. »(C.I.J. Recueil
1949, p. 39.)

Je fais mien ce propos, d’autant plus que les questions juridiques que
soulève l'affaire soumise à la Cour ne peuvent échapper aux effets du
grand mouvement de rénovation du droit des gens qui se manifeste dans
les rapports entre nations ei au cours des activités des institutions inter-
nationales. L'évolution dont le monde moderne est témoin affecte le droit
des gens dans ses tructures mêmes, le concept de la souveraineté non
excepté, et jusque dans ses sources principales: le traité, la coutume et les
principes généraux de droit reconnus par les nations. Plus d’un concept,
d’un principe ou d’une norme juridique du droit classique ancien sont
remis en question depuis que la coopération internationale est entrée
dans les mœurs, que le droit se moralise et, fait capital, qu’un nombre
considérable d'Etats a accédé à l’indépendance et à la souveraineté, ou
les a conquises de haute lutte, et a fait son entrée dans la communauté
universelle des nations. A cette évolution qu’il faudra nécessairement
aborder, à ce dynamisme du droit que l’on a dit être une création con-
tinue, est liée la conception que l’on doit se faire de la responsabilité
internationale des Etats et de son corollaire, la protection diplomatique,
sur lesquelles la Cour a été appelée à se prononcer.

2. Pour procéder à une étude exhaustive du jus standi in judicio de la
Belgique présenté en tant. qu’exception préliminaire, il a été reconnu
indispensable, par l'arrêt du 24 juillet 1964, de se référer à certains points
de fait ou de droit touchant le fond du procès sans que, pour autant, le
jus standi perde son caractère d’exception.

La Partie belge s’est pourtant demandée si, étant donné l’objet du

287
287 BARCELONA TRACTION (OP. IND. AMMOUN)

désaccord entre les Parties, qui ne porterait que sur les conditions et les
limites de la responsabilité internationale d’un Etat à l’égard des action-
naires étrangers d’une société commerciale de type holding, il est possible
de parler à ce propos d’exception préliminaire. Autrement dit, ce qui est
préalablement en discussion serait la responsabilité internationale plutôt
que la protection diplomatique.

Afin de répondre à cette question, il suffit d'ajouter aux développements
figurant dans l’arrêt précité, que le droit de protection diplomatique, en
tant qu’il se traduit par une action en justice, se distingue du droit subs-
tantiel dont l'Etat demandeur réclame le redressement. La question met
ainsi en cause la distinction entre l’objet de l’action et l’objet du droit
revendiqué, distinction sur laquelle s’accorde généralement la doctrine !.
L’exception, considérée par opposition à la mise en œuvre de l’action en
justice, ne doit donc pas être confondue avec la défense touchant le droit
litigieux. Il y aurait, en effet, contradiction interne dans le fait de con-
fondre deux choses différentes dans le concept de la demande, à savoir la
recevabilité de celle-ci et son fondement. La preuve de la qualité requise
en la personne du demandeur pour l’exercice du pouvoir juridique, ou
de la voie de droit l’habilitant à saisir le juge, peut soulever, comme en
l'espèce, des questions qui ne sont pas sans lien avec le fond; elle ne
saurait influer sur la nature de l’action ni sur celle de l’exception s’oppo-
sant à son exercice.

De toute façon, la jonction de l’exception au fond autorise, en tant que
de besoin, à porter l'exposé, au-delà de la protection diplomatique, sur la
responsabilité internationale.

3. Cela dit, la solution de la question du jus standi, mettant en cause le
principe de la responsabilité internationale et les règles de la protection
diplomatique et judiciaire destinées à mettre ce principe en œuvre, est
manifestement liée au grand problème de l’évolution du droit des gens
moderne face aux récentes transformations de la vie internationale. Pro-
bléme d’une brûlante actualité et d’autant plus complexe qu’il est condi-
tionné par les besoins essentiels de peuples divers, depuis qu’ont émergé
de la dépendance des nations aux intérêts multiples et parfois difficile-
ment conciliables entre eux ou avec ceux des autres nations du monde.
Ce problème ne saurait en conséquence être perdu de vue dans l’exposé
de la présente opinion.

* * *

Les profondes transformations qui se sont manifestées dans la vie
économique depuis plus d’un demi-siècle, l’expansion sans cesse crois-
sante qui a marqué les dernières décennies dans un monde en évolution
politique et sociale rapide, ainsi que les problèmes nouveaux qu'elles
soulèvent, appellent un développement corrélatif des structures juridiques.

1 Solus et Perrot, Droit judiciaire privé, t. 1, p. 94 à 107 et les auteurs de droit
continental italiens et allemands auxquels ils renvoient.

288
288 BARCELONA TRACTION (OP. IND. AMMOUN)

Le droit, un droit conservateur rigide ne peut plier les faits qui émergent
à des règles intangibles ayant leurs racines dans un passé lointain. Il doit
se plier lui-même aux nécessités impérieuses d’une société internationale
tendant à l’universalisme; il doit s’y plier pour éviter l'affrontement entre
peuples et ne pas perdre pied dans la marche ascendante du progrès vers
une meilleure justice et l'aspiration commune vers un idéal de prospérité
et de paix.

On sait que l’avance durable des faits et des événements sur le droit a
dû être corrigée plus d’une fois dans le passé 2. Sur le plan du droit des
gens, l’adaptation du droit aux faits, nécessitée par la mutation politique
aux résonances mondiales du milieu de ce siècle, a été largement réalisée
par l’énonciation solennelle des principes et buts des Nations Unies.
Toutefois, leur mise en œuvre a été plus efficace au sein des organes poli-
tiques de l'Organisation universelle qu’elle ne l’est dans les sphères judi-
ciaires internationales où se posent, sur le terrain juridique, les problèmes
nés de la rupture entre le droit et la réalité sociale. Aussi est-il de l’intérêt
de la justice et du droit que ces problèmes soient abordés dans une vision
claire du sens de l’histoire et une représentation totale d’un monde dont
nul ne serait désormais exclu, si tard venu soit-il.

Cette situation ne pouvait cependant échapper à la prévoyance de la
Cour internationale de Justice. Aussi faut-il donner à l’avis qu’elle a émis
en 1949, à propos de la réparation des dommages subis au service des
Nations Unies, sa pleine signification: « Le développement du droit inter-
national, au cours de son histoire, y est-il dit, a été influencé par les exi-
gences de la vie internationale 5. »

Cette constatation est plus actuelle que jamais. La vie internationale
est influencée par les Etats qui sont venus compléter le cercle de la com-
munauté des nations en en triplant à peu près le nombre. Le droit des
gens ne peut ignorer les aspirations du monde où il vit désormais, et il est
significatif que ces Etats manifestent une certaine impatience non dénuée
d'inquiétude.

On verra par la-suite quelle a été leur attitude à l’égard des règles de la
responsabilité des Etats et de la protection diplomatique.

2 A Rome, par l'intervention du préteur dont l’édit, d'inspiration idéaliste,
‘compléta le droit quiritaire formaliste distancé par le développement des structures
quasi internationales de l'Empire; par l’éclosion du droit musulman, dégagé de tout
formalisme étriqué et de tout symbolisme illusoire, qui consacra la transformation
capitale des notions juridiques dans la plupart des pays qu’il gouverna; et plus près
de notre temps, dans le Royaume-Uni et dans les pays qui adoptèrent sa loi, avec
l'institution de Pequity, dont on mesure l’ampleur du rôle pour suppléer aux in-
suffisances de la common law; enfin par le renouvellement intégral du droit dans les
pays socialistes pour répondre à l’avènement d’une idéologie et d’un mode de vie
nouveaux, rompant radicalement avec le passé.

3 C.I.J. Recueil 1949, p. 178.

289
289 BARCELONA TRACTION (OP. IND. AMMOUN)

4, Les problèmes qui confrontent le monde après qu’ait été réalisé,
sur une large échelle, l’affranchissement politique des peuples dépendants,
sont ceux de l'instauration de la justice économique et sociale et du déve-
loppement. Selon un des grands dirigeants de l’Afrique, le président
L. S. Senghor, «l'indépendance juridique sans l'indépendance écono-
mique, c’est une nouvelle forme de dépendance, pire que la première
parce que moins perceptible * ». Récemment, le directeur général de la
FAO mettait le monde en garde contre les dangers d’une famine mondiale
dans les prochaines vingt-quatre à vingt-huit années à moins d’un accrois-
sement de la production dans les pays en voie de développement. Et plus
récemment le symposium des archevêques et évêques africains, clôturé le
1°" août 1969 par le souverain pontife, dénonçait avec vigueur l’accroisse-
ment de la richesse des uns par l’exploitation de la pauvreté des autres 5.

Ce problème se pose particulièrement au regard des grandes entre-
prises économiques, commerciales ou financières, dont la multiplication
et l'essor au-delà des confins de leurs pays respectifs sont de nature à
entraîner un développement parallèle du droit des gens. Celui-ci doit sans
doute éviter d’enserrer leur action dans des formes vétustes; il doit s’em-
ployer à réaliser une juste protection de leurs intérêts dans l’âpre mais
bénéfique compétition internationale 5.

En revanche, le droit ne doit pas moins ménager les intérêts des nations
où ces puissantes entreprises et les sociétés qui les contrôlent, trusts ou
holdings aux structures pyramidales, étendent leurs activités, rendant
certes d’appréciables services à l’économie des pays hôtes, mais exposant

* Extrait de son discours à l’Assemblée générale des Nations Unies à New York
Je 31, octobre 1961, Documents officiels de l Assemblée générale, séances plénières,
vol. I, p. 578. . . |

Voir à ce propos I. Brownlie, Principles of Public International Law, 1966, p. 485,
qui écrit: «The concept of self-determination has been applied in the different
context of economic self-determination. »

Pour M. G. I. Tunkin,

«le respect de la souveraineté étatique s’accommode ... d’une dépendance de
fait des petits Etats vis-à-vis des grands, leur dépendance économique rendant
leur souveraineté de pure forme» (Droit international public, ouvrage publié
avec le concours du Centre français de la recherche scientifique, p. 237).

5 Journal Le Monde du 2 août 1969.

On peut se reporter aussi aux conclusions de M. E. McWhinney, selon lequel:

«Il devient clair que le développement et l'achèvement d’un système viable
d'ordre public international durant le dernier tiers du siècle dépendra dans une
mesure considérable des efforts qui seront faits pour combler l’écart qui existe,
sur le plan du bien-être, entre d’une part les pays du bloc soviétique et l’Oc-
cident, et d’autre part le Tiers Monde...» (Amérique latine, Asie, Afrique)
Revue générale de droit international public, 1968, p. 341.
6 Voir l'intervention de M. Haroldo Valladäo, qui présidait l’Institut de droit
international, signalant . |
«la puissance des sociétés internationales qui investissent dans les pays en
. voie de développement, [qui] a eu pour conséquence un traitement spécial
pour ces investissements » (Annuaire de l’Institut de droit international, 1967, II,
p. 432).

290
290 BARCELONA TRACTION (OP. IND. AMMOUN)

également celle-ci, vu la faiblesse de ses moyens, à des périls qu’il importe
de lui épargner. Les Etats du tiers monde ont été compréhensifs en con-
venant d'insérer dans la déclaration de 1960 sur l’octroi de l'indépendance,
la disposition

«affirmant que les peuples peuvent, pour leurs propres fins, disposer
librement de leurs richesses et ressources naturelles sans préjudice
des obligations qui découleraient de la coopération économique
internationale, fondée sur le principe de l’avantage mutuel, et du
droit international ». (Doc. des Nations Unies A/4684, p. 70.)

On ne peut s'empêcher de songer, à cet égard, aux grandes sociétés qui
continuent à assumer l'exploitation des ressources naturelles des pays
peu développés, qu’il s’agisse des richesses agricoles, forestières ou mi-
nières, ou de la production pétrolière, ou aussi des transports et de certains
services publics ou urbains. Un partage équitable des bénéfices s’impose.
Les inquiétudes des pays dont les ressources sont exploitées avec la
coopération technique et financière de l'étranger sont profondément
ressenties, ainsi qu’on le verra par la suite, à propos de l’application de la
protection diplomatique et de son éventuelle extension, comme en l’es-
pèce, à des hypothèses nouvelles en vue d’une protection accrue des
intérêts étrangers.

L'évolution du droit des gens ne peut donc avoir pour unique ou prin-
cipal objectif la protection des ressortissants étrangers et des activités
économiques internationales des puissances industrialisées. Elle doit se
proposer un objectif plus compréhensif et plus juste et un idéal plus
équitable et plus humain, où les intérêts matériels et moraux des peuples
faibles ou démunis entrent pour éléments.

* * *

5. Il est indispensable de souligner à ce sujet les tendances du droit
latino-américain et de celui d’Asie et d’Afrique et leur influence certaine
sur l’évolution du droit international traditionnel.

Il semble bien qu’au nombre des principes et des normes qui ont
donné naissance à un droit régional propre à l’ Amérique latine figurent les
normes et les principes ayant pour objectif la protection des pays de ce
continent contre les Etats plus puissants, qu’il s'agisse des Etats-Unis ou
des Etats industrialisés de l’Europe.

Un droit afro-asiatique paraît aussi en voie de se développer sous
l'effet des mêmes préoccupations nées des mêmes causes. Au chapitre de
la responsabilité des Etats et de la protection diplomatique, les mêmes
points de vue sont adoptés dans les pays des trois continents, amorçant
une coopération qui ne sera pas de peu d’effet sur le renouvellement du
droit ®.

6 Cette coopération a reçu un commencement d’exécution, sur le plan des faits

291
291 BARCELONA TRACTION (OP. IND. AMMOUN)

La réaction aux règles du droit traditionnel fut cependant, en premier
lieu, celle des pays de l’Amérique latine. Témoin la déclaration véhé-
mente de M. Seijas, ancien ministre vénézuélien, à la session de 1891, à
Hambourg, de l’Institut de droit international, qui ne fut pas une simple
manifestation de mauvaise humeur. Preuve en est également l’apparition
de la clause Calvo excluant le recours à la justice internationale au profit
des recours internes, sur laquelle les juristes latino-américains n’ont
jamais transigé en raison de leur peu de confiance dans les voies de la
protection diplomatique telle qu’elle a été conçue par le droit traditionnel
et les pratiques des nations occidentales. Cette réaction des Etats latino-
américains expliquerait, en outre, leur opposition dès 1948 au projet
d'accord de garantie-assurance proposé par les Etats Unies et prévoyant
l'exercice de la protection diplomatique par cette puissance sans qu’aient
été épuisés les recours internes ?.

Cette attitude des Etats hispaniques, partagée par les Etats afro-
asiatiques, se comprend d’autant mieux si l’on évoque les formes et les
moyens extra-juridiques auxquels la protection diplomatique avait
autrefois recours. On se rappelle que les réclamations des grands Etats
et de leurs nationaux à l’étranger avaient souvent conduit, à l’époque
précédant le renouvellement du droit consécutif aux deux guerres
mondiales et à l'institution d’une justice internationale, à des conflits
aigus et à des actes de violence délibérée allant jusqu’à l’intervention
armée et à l’occupation permanénte ®, ou à des démonstrations de force °
auxquelles la doctrine de Drago entérinée par la conférence panaméri-
caine de 1906 et devenue un des principes fondamentaux du droit inter-
national de l’Amérique latine, avait, depuis 1926, réagi non sans succès.
Le recours à la force, subordonné 4 une offre d'arbitrage, était néanmoins
toléré par la conférence de la paix de La Haye de 1907 admettant l’inter-
vention sub modo en vertu de la convention Porter, convention contre
laquelle Drago et ses collègues latino-américains s'étaient insurgés

 

économiques et de leur influence sur le droit international, à la conférence des
Nations Unies sur le commerce et le développement tenue en 1964 4 Genéve, ou
soixante-dix-sept Etats latino-américains, africains et asiatiques résolurent de
s’assembler et de négocier par l’intermédiaire de porte-parole communs.

7 Le Mexique avait été contraint de s'engager par la convention de 1923 avec les
Etats-Unis à ne pas se prévaloir de la condition d’épuisement préalable des voies de
recours.

Voir à ce sujet les interventions pertinentes à l’Institut de droit international de
MM. Haroldo Valiadéo, Kamil Yasseen et Jiménez de Aréchaga, lequel relève
avec raison la discrimination qu’entrainerait l’exclusion du recours préalable aux
voies de droit interne (Annuaire de l’Institut de droit international, 1967, II, p. 431,
432, 435-436).

8 Occupation des provinces orientales de la Chine qui provoqua en 1900 la
révolte des Boxers, de la Tunisie de 1881 à 1956, de l'Egypte de 1882 à 1954, du
Mexique de 1859 à 1866, dont la conquête s’est traduite par l'instauration de
Véphémére Empire du Mexique (Ph. Jessup, 4 Modern Law of Nations, p. 113).

$ Vis-à-vis de plus d’un Etat de l’Amérique latine: Argentine, Paraguay, Mexique,
Brésil, Cuba, Nicaragua, Colombie, Haïti, République dominicaine, Venezuela,
etc. L'Empire ottoman en a été aussi un exemple cité, infra, note 64.

292
292 BARCELONA TRACTION (OP. IND. AMMOUN)

vainement au sein de la conférence. Ce qui n’était pas la moindre des
contradictions de celle-ci, contradictions se ressentant de l'influence
encore prépondérante de l’ère colonialiste. Aussi sera-t-on autorisé à
suspecter certaines décisions arbitrales d’avoir été convenues ou acceptées
sous l'emprise de la contrainte, ces décisions ayant été précédées d’ulti-
matums ou de menaces, ou d’un déploiement de force plus ou moins dans
l'esprit de ladite conférence peinant pour se libérer d’une tradition
tyrannique !°.

Si la doctrine de Drago a finalement triomphé, et si la convention
Porter est, sur l’insistance du Mexique exprimant l’opinion latino-
américaine à la conférence de Chapultepec en 1945, désormais reconnue
incompatible avec les termes de l’article 103 de la Charte des Nations
Unies, il n’en reste pas moins que maintes décisions de justice n’ont pas
évité toute confusion entre la réparation stricto sensu telle qu’en droit
privé interne, et la «satisfaction » exigée par de puissants Etats et qui
confère à la réparation Jato sensu le caractère d’une mesure de répression
ou de punition {®, Ce droit de punir que s’arrogeaient certains Etats et
auquel des auteurs éminents tels que Bluntschli, Liszt et Fauchille, ainsi
qu'une résolution de 1927 de l’Institut de droit international ont prêté
leur autorité, paraît avoir été réprouvé par Anzilotti qui constatait que
dans toutes les formes de réaction contre l’acte illicite se retrouvent
«un élément satisfactoire et un élément réparatoire, l’idée de la punition
de l'acte illicite et celle de la réparation du mal souffert !! ». Aussi l’oppo-
sition des juristes latino-américains ou afro-asiatiques à la conception
occidentale de la responsabilité et de la protection diplomatique est-elle
fondée non seulement sur les souvenirs d’un pénible passé, mais aussi sur
de sérieuses appréhensions.

L'évolution de la pensée latino-américaine concernant la protection
diplomatique et ses limites doit plus particulièrement être soulignée à
l’occasion du présent débat en raison de l'influence qu’elle peut avoir sur
l’évolution de cette institution. Cette pensée est présentement centrée sur
les aspects suivants du problème:

A. Les vingt Etats de Amérique centrale et méridionale rejettent tous
la règle posée par Vatel et entérinée par la Cour permanente de Justice
internationale selon laquelle le droit de protection diplomatique est
celui «de faire respecter, en la personne de ses ressortissants, le droit
international ». Ils la tiennent pour une fiction qu’un de leurs plus illustres

10 Parmi les quarante-quatre Etats participant à la conférence de 1907, il n’y
avait que quatre Etats asiatiques et aucun Etat africain.

1% Voir à ce sujet le rapport de M. Garcia Amador à la 13° session de la Com-
mission du droit international. (Annuaire de la Commission du droit international,
1961, vol. II, n° 4 à 6, 17, 26, 53, 56, 75, 102, 140, 142 et 145.)

Voir aussi l’opinion dissidente de M. Azevedo dans l’affaire du Detroit de Corfou
pour qui les mesures de satisfaction rappellent le ton des ultimata présentant un
«caractère médiéval» (C.I.J. Recueil 1949, p. 114).

11 Cours de droit international, trad. G. Gidel, 1929, p. 522.

 

293
293 BARCELONA TRACTION (OP. IND. AMMOUN)

juristes, Garcia Robles, a dénommée «un produit de l'influence hégé-
lienne, issu de l’expansionnisme du XIX° siècle » 17, Et tous ces Etats,
dans les conférences interaméricaines, dans les écrits des publicistes,
dans les prises de position des gouvernements, unirent leurs efforts en vue
de son élimination, étant entendu que la qualité de sujet de droit de
l'individu serait reconnue, lui permettant de s'adresser lui-même à la
justice, non sous le manteau de son Etat national }*. Mais à quelle
juridiction? Une juridiction régionale américaine. La résolution soumise
à la conférence interaméricaine de Buenos Aires et adoptée à la quasi-
unanimité se lit: « American legal controversies should be decided by
American judges … and a correct understanding of facts pertaining to
the Americas is more readily to be obtained by Americans themselves. »

Les mêmes causes produisant les mêmes effets, les Etats de l'Unité
africaine ont inscrit dans la Charte d’Addis Abéba le même objectif de
l'institution d’une juridiction régionale #.

Les pays latino-américains sont allés encore plus loin. Ils ont voté à
l’unanimité, en 1948 à Bogota, une résolution par laquelle ils se sont
engagés à ne pas présenter de réclamation devant la justice internationale,
la Cour internationale de Justice non exclue :*.

B. Les Etats de Amérique latine demeurent fermement attachés à
la clause Calvo qu'ils inscrivent couramment dans les contrats passés
avec des entreprises étrangères. Leurs constitutions et leurs lois leur en
font généralement une obligation. Leur doctrine à cet égard, fondée sur
les deux principes de l'égalité entre les Etats et de non-intervention, avait
été exprimée avec force par M. Guerrero, l’ancien Président de la Cour,
dans le rapport qu’il présenta au nom de la sous-commission chargée par
le Comité des experts de la Société des Nations d'étudier la responsabilité
des Etats. Plusieurs pays non américains ne furent pas hostiles à ce
point de vue. La Chine, la Hollande et la Finlande lui furent franchement

12 M. Garcia Robles gagna à la cause latino-américaine, à la troisième session de
l'Association interaméricaine du barreau, le président nord-américain de l’Asso-
ciation F. R. Coudert et l’ensemble de ses membres.

1% La qualité de sujet de droit de l’individu qui a des défenseurs hors d’ Amérique
a reçu une reconnaissance relative dans la sentence de 1926 de la Commission
mexico-américaine dans l’affaire North American Dredging Company.

BE, McWhinney a signalé que:

«Il y a eu dans le passé une notable répugnance de la part de nombreux Etats,
en particulier des nouveaux Etats, à accepter la compétence obligatoire de la
Cour internationale de justice, et cela parce que ces Etats ont cru que la Cour
appliquerait les vieilles règles à l'élaboration et au développement desquelles ils
n'avaient pas participé et dont ils considéraient un grand nombre comme
déraisonnables ou injustes. » (Op. cit., p. 331.)

134 «The High Contracting Parties bind themselves not to make diplomatic
representations in order to protect their nationals, or to refer a controversy to a
court of international jurisdiction for that purpose, when the said nationals have had
available the means to place their case before competent domestic courts of the
respective State. » (Art. VII du Pacte de Bogota, 1948.)

294
294 BARCELONA TRACTION (OP. IND. AMMOUN)

favorables. Enfin les Etats-Unis, qui avaient trouvé en Borchard un
vigoureux défenseur de la thèse selon laquelle l'individu ne peut disposer
d’un droit qui est celui de l’Etat et non le sien selon Ja doctrine vatelienne,
se laissèrent gagner, depuis l'instauration de la politique de «bon voisi-
nage » de F. Roosevelt, à la doctrine de leurs voisins du sud +4.

C. La clause Calvo, qui n’est considérée, outre-Atlantique, que comme
un compromis, serait destinée à préparer les voies à l’adoption de la
doctrine Calvo, laquelle ne vise pas moins qu’à abolir la protection
diplomatique unilatérale pour y substituer une protection assumée par la
collectivité sur le fondement des droits de l’homme.

Le chemin vers cet objectif que l’on ne cache pas, est certes long et ardu;
son succès paraît lié à la progression de l'humanité vers une organisation
interaméricaine ou internationale moins éloignée que les Nations Unies
de la conception du super-Etat.

*
* *

Il était d’autant plus nécessaire de rappeler ces données du droit
américain que d’autres Etats s’engagent dans la même voie tendant à la
limitation de la protection diplomatique. Les Etats d’Afrique et d’Asie,
depuis qu'ils sont venus eux aussi à la vie internationale, partagent les
mêmes préoccupations. Témoin les travaux de la Commission du droit |
international. A sa neuvième session en 1957, M. Padilla Nervo déclarait

que

«Vhistorique de l'institution de la responsabilité des Etats se confond
avec l’histoire des obstacles dressés sur la voie des nouveaux pays de
l'Amérique latine — obstacles à la défense de leur indépendance ...
a la possession et à l'exploitation de leurs ressources, et à leur
intégration sociale ».

Et il ajoutait:
«lorsqu’il s’est agi de la responsabilité des Etats, non seulement on

n’a pas tenu compte des petits Etats, mais on a agi contre leurs
intérêts » 15.

Et M. El-Erian, de la République arabe unie, a mis l’accent sur la double
conséquence de la condition privilégiée faite aux ressortissants des pays
d'Occident dans leurs rapports avec les pays d'Afrique ou d’Asie, qui a

4 Voir aussi l’importante sentence dans l’affaire North American Dredging
Company de 1926 entre les Etats Unis et le Mexique, qui a imprimé une nette
direction dans ce sens et fait désormais jurisprudence. La clause Calvo fut retenue à
Punanimité pour rejeter la réclamation nonobstant les dispositions du traité de
1923 exonérant le réclamant de la condition d’épuisement des recours internes.
La portée de la clause est cependant limitée au droit de l’individu et réserve celui
de l’État en cas de violation du droit international.

18 Annuaire de la Commission du droit international, 1957, I, p. 165.

295
295 BARCELONA TRACTION (OP. IND. AMMOUN)

donné naissance au régime des capitulations d’une part et, de l’autre,
prétexte à l'intervention dans les affaires intérieures des Etats 16,

La similitude des vues et des objectifs essentiels des Etats des trois
continents d'Amérique, d'Afrique et d'Asie, l’action qu’ils sont à même
d'exercer en vue du développement d’un droit international positif de
portée mondiale, sont de nature à les orienter vers une conception uni-
versaliste du droit et à les ramener à une justice internationale qui n’est
plus désormais de caractère exclusif mais répond, par sa composition
effective, aux vœux de la Charte des Nations Unies qui la veut représen-
tative des grands systèmes juridiques et des principales civilisations du
monde.

C’est à la lumière de ces considérations liminaires qu’il convenait
d’aborder le problème qui y est lié de la protection diplomatique et du
jus standi de l'Etat demandeur.

6. Il est généralement reconnu que l’attribution d’une nationalité ou
la reconnaissance d’une allégeance juridique à la société sur le fondement
du siège social ou de la loi du lieu de constitution ou d’enregistrement
confère, en vertu d’une règle de droit consacrée par la jurisprudence et
une constante pratique 1’, le droit d’agir de l'Etat national de la société
en réparation d’un dommage résultant, au préjudice de celle-ci, d’un acte
internationalement illicite.

Faut-il cependant qu’existe aussi, entre l’État national et la société, un
lien d’effectivité constitué par une participation substantielle du capital
national ou par un contrôle de la gestion? L'intervention de l'Etat en
faveur de ses ressortissants étant un acte discrétionnaire, la pratique des
Etats qui ne prennent fait et cause qu’à cette condition pour leurs res-
sortissants, n’engendre pas une obligation juridique. En outre, non
moins d’une douzaine de sentences arbitrales rapportées par M. J. P. de
Hochepied * ont décidé que seule la nationalité de la société justifie
l'intervention diplomatique. Quant aux décisions d’ordre arbitral ou
judiciaire qu’on pourrait citer à l’appui de la thèse de l’effectivité ou du
rattachement (affaires Canevaro, I’m Alone, Nottebohm) elles ne cons-
tituent pas des précédents présentant avec la question de la nationalité
des sociétés en droit international une analogie fondée sur des éléments
essentiels. On remarquera en particulier que l’arrét Nottebohm avait à
statuer sur un conflit d’un ordre particulier, celui de la double nationalité.
Il se base sur des faits concrets propres à la situation de l’ancien citoyen
allemand Nottebohm et à ses agissements tendant à «substituer à sa

16 Jbid., p. 172. Voir aussi S. Prakash Sinha, New Nations and the Law of Nations,
p. 91 à 93 et 140.

17 Cette pratique remonte au début du XIX® siècle avec l’intervention du Royaume-
Uni auprès du Royaume des Deux Siciles en faveur de dix-neuf sociétés et a
été entérinée par le Comité des experts de la Société des Nations en 1927. Quant à
la jurisprudence, outre un certain nombre de sentences arbitrales du tournant
du siècle, voir l'affaire du Chemin de fer Panevezys-Saldutiskis, C.P.JJ. série AB
n° 76, p. 16.

18 La protection diplomatique des sociétés et des actionnaires, p. 95 à 101.

296
296 BARCELONA TRACTION (OP. IND. AMMOUN)

qualité de sujet d’un Etat belligérant la qualité de sujet d’un Etat neutre,
dans le but unique de passer ainsi sous la protection du Liechten-
stein ... 1#%». Ce considérant de l’arrêt ne paraît-il pas s’aligner sur la prati-
que jurisprudentielle ou administrative qui, prenant en considération le
mobile de l’acte, tient pour nul le changement de nationalité pour obtenir
par exemple, un divorce, ou le changement de religion ou de confession
en vue de lever l’obstacle s’opposant à un mariage, ou à une élection dans
un Etat où les sièges dans les corps élus sont répartis entre les religion-
naires appartenant aux diverses religions et confessions du pays?

*
* *

Le droit de protection de la société par son Etat national étant de
règle, ce droit laisse-t-il place, le cas échéant, à une action de l'Etat
national des actionnaires?

Cette question a trait, dans le cadre de la troisième exception pré-
judicielle, à la condition juridique primordiale mise à l’exercice de la
protection diplomatique internationale, autrement dit à l'existence d’une
règle de droit autorisant, en l’espèce, le recours à une action judiciaire.
Elle revêt un caractère préalabie à la quatrième exception préliminaire
relative à l’épuisement des recours internes, comme aussi aux autres
questions que soulève la troisième exception, à savoir: la nationalité de la
réclamation et les questions connexes de la continuité de la nationalité et
des legal owners et nominees. C’est en effet la règle de droit qui donne, le
cas échéant, accès au prétoire. En l’absence de cette règle, l’accès de la
justice est interdit au réclamant, sa réclamation eût-elle été absolument
justifiée sur le plan des autres questions susceptibles d’être soulevées à
ce stade préliminaire de Pinstance.

Cependant, la Cour s'étant prononcée par l’affirmative sur le caractère
prioritaire de l’éventualité de l’existence de la règle de droit, pouvait-elle
aborder l’une ou l’autre des questions subsidiaires sans pouvoir éviter,
dans la rigueur d’un raisonnement qui se veut logique, de méconnaître sa
première décision et d’en prendre, pour ainsi dire, le contre-pied? Cette
décision avait eu pour conséquence inéluctable de mettre fin à l’instance,
et il n’appartenait à quiconque de lui redonner vie pour entamer un
débat nouveau qui ne serait pas seulement obiter dicta, mais un raison-
nement basé sur une hypothèse dont la Cour a déjà fait justice et qui
introduirait dans l’arrêt une contradiction interne.

Tel étant mon point de vue sur ce problème, mon opinion individuelle
ne portera que sur la question juridique dont la solution exclusive a
entraîné à mon sens le rejet de la requête de la Belgique.

7. La question ne présente pas de difficultés si le sociétaire ou l’ac-
tionnaire se plaignent, ut singuli, d'un dommage direct, tel que généra-
lement en droit interne; si, en d’autres termes, il est lésé dans ses intérêts
subjectifs distincts de ceux de la société; par exemple, en cas de spoliation

18 C.J. Recueil 1955, p. 26.

 

 

297
297 BARCELONA TRACTION (OP. IND. AMMOUN)

individuelle ou de mesures discriminatoires. Il est dans le cas de tout
particulier revendiquant la protection diplomatique ou juridictionnelle de
l'Etat dont il est le national '.

Mais qu’en sera-t-il si la réclamation de l’actionnaire porte sur un
préjudice indirect découlant d’une mesure qui frappe la société en tant
que telle? Les griefs s’analysant en dénis de justice, abus de droit ou
détournement de pouvoirs, sont ceux-la qui, d’aprés la Partie belge,
auraient frappé la société, 4 partir du refus d’allocation de devises et du
jugement de faillite. Il ne s’agit pas de l’action sociale à exercer au nom
de la société, mais d’une instance limitée au droit ou à l'intérêt juridique
de l’actionnaire, en tant qu'il est indirectement lésé du fait d’une mesure

ouchant la société.

* * *

Depuis que la thése de la réalité de la personnalité des sociétés a été
généralement délaissée pour celle de la personnalité morale ou juridique,
il a semblé à certains auteurs que l’évolution de la jurisprudence arbitrale,
répudiant cette ficition dans ce qu’elle a d’absolu ou d’excessif, ait ouvert
une perspective nouvelle en conformité avec le caractère international
que nombre de sociétés ont revêtu. Du droit et de la fiction, qui se trou-
vent ainsi en opposition, lequel doit céder? Ne serait-on pas en présence
d’une des hypothèses où l’adéquation du droit à la réalité des rapports
humains et au sentiment de la justice doive l'emporter?

Il n’est pas douteux que la personnalité attribuée au groupement des
intérêts sociaux l’a été dans le but de donner aux éléments qu’il recouvre
et cimente des moyens d’action communs et une protection efficace.
Aussi du jour où cette protection s’avère insuffisante, voire nuisible, dans
le cadre des rapports internationaux, la personnalité morale ne devrait-
elle pas s’effacer, dans la mesure nécessaire et possible, devant une
conception plus réaliste, plus conforme à la nature des choses, celle de la
réalité sociale, pour laisser opportunément à découvert, dans l'intérêt
de la communauté et, dans leur propre intérêt, individus et capitaux?

N'y a-t-il pas lieu de penser que c’est surtout dans le monde de la
fiction que les jugements de valeur, appliqués au droit, doivent se fonder
sur la finalité? Jhering disait: «Le but est le créateur de tout droit.»
Rappelons-nous également le propos de R. Saleilles, énoncé il y a un
demi-siècle, et qui s’impose plus que jamais: «Il n’y a d’important,
écrivait-il, que le but à atteindre; souvent nos constructions les plus
savantes ne servent qu’à en compromettre la réalisation.» Singulière-
ment, l’une de ces savantes constructions est la fiction juridique. La fiction
est, en effet, «une représentation contraire à la vérité ». P. Roubier, à qui
j'emprunte cette dernière formule, recommande «de rechercher direc-

19 Cf. I. Brownlie, op. cit., p. 401.

298
298 BARCELONA TRACTION (OP. IND. AMMOUN)

tement quel est le but de la règle juridique ainsi posée sous cette forme
dissimulée 7° ».

On pourrait donc considérer que le fait de maintenir la fiction de la
personnalité morale contrairement à l'intérêt avoué des parties composan-
tes créerait une situation allant à l’encontre du but de celle-ci.

Et de fait, quelque tenace que soit la fiction de la personnalité morale,
comme le sont généralement les fictions, la pratique diplomatique des
puissances créancières ou des pays fournisseurs de capitaux, de même
que certaines sentences arbitrales, n’ont pas tardé, après les hésitations
antérieures à la première guerre mondiale, à accueillir, non sans cir-
conspection, la règle permettant de dissocier les intérêts des associés ou
actionnaires, de la personnalité abstraite qui les recouvre, et de les
prendre en considération de façon autonome; mais ceci uniquement dans
le cas où la société, étant de la nationalité du défendeur, l’action sociale
ne pouvait naturellement être engagée contre celui-ci que par les voies de
recours interne.

8. Cependant, cette jurisprudence arbitrale, sur laquelle les juridictions
internationales n’ont pas encore eu à se prononcer, nest pas unanime ni
en tout point décisive.

Doivent en être écartées tout d’abord les sentences rendues ex aequo
et bono qui non seulement manquent de pertinence en l’espèce, mais sont
nettement hors de cause. Ainsi faut-il rappeler le compromis entre les
Etats-Unis et le Chili dans l'affaire Alsop habilitant l’arbitre à se pro-
noncer en équité et comme amiable compositeur. Il en a été de même des
sentences rendues sur la base de la convention générale de 1923 entre les
Etats-Unis et le Mexique qui a conféré aux juridictions arbitrales qu’elle a
instituées la faculté de se déterminer selon la justice et l’équité, expression
courante pour autoriser les décisions ex aequo et bono.

Ne sauraient non plus être retenues les sentences relatives à des sociétés
de personnes, la personnalité des associés n'étant pas absorbée par la
personne sociale comme le serait la personnalité des actionnaires d’une
société de capitaux 74; ou les sentences ayant trait à des sociétés dites
« défuntes », ou qui ont été déterminées obligatoirement par les clauses du
compromis 77, ou enfin des sentences au texte incertain ou ambigu, ou
dont l'absence de motifs — notamment celles émanant de chefs d’Etats 73
— dénie une absolue pertinence.

20 P. Roubier, Théorie générale du droit, p. 116.
21 Doit ainsi être écartée de ce débat l’opinion de M. Huber exprimée dans le
rapport relatif à l'affaire Ziat, Ben Kiran qui se rapporte à une société de personnes.

22 Les sentences dans les affaires Delagoa Bay Raïlway Co., Standard Oil, Pierce
Oil, Sun Oil.

23 Sentence du président des Etats-Unis Grover Cleveland dans l’affaire Cerruti et
sentence du roi George V de Grande-Bretagne dans l’affaire Alsop.

299
299 BARCELONA TRACTION (OP. IND. AMMOUN)

Il doit en être de même de sentences suspectées d’avoir été rendues sous
l'influence de mobiles extra-juridiques ou ayant été précédées d’une mani-
festation de puissance, ou de menaces d’un Etat confiant dans la force de
ses armes au moins autant que dans la force de son droit *{.

*
* *

De toute façon, les précédents arbitraux et la pratique diplomatique,
qu’appuie une partie de la doctrine occidentale, ne présentent pas, comme
il a été dit, «un corps de doctrine cohérent » et ne paraissent pas en consé-
quence constituer une coutume selon laquelle la protection diplomatique
et son épilogue judiciaire couvriraient les dommages que l'Etat national
de la société aurait causés aux actionnaires étrangers de celle-ci. Aussi
est-ce dans le droit conventionnel que semble devoir être cherchée la
protection des investissements étrangers, qu’il s'agisse de sociétés aux-
quelles il aurait été fait obligation d’adopter la nationalité du pays hôte,
ou des nationalisations, «scandale du début du siècle», et qui se sont
succédé à un rythme rapide depuis la première guerre mondiale, émanant
de presque tous les pays.

9. Quoi qu’il en soit de cette première hypothèse, celle des actionnaires
hyant souffert des agissements de l'Etat national de la société, le pro-
blème à aborder à présent est celui de savoir si la protection diplomatique
des actionnaires est susceptible d’être étendue au cas où le préjudice est
imputable à un Etat tiers, comme en l'affaire actuelle.

Sans doute faut-il exclure, de prime abord, l’éventualité de l'Etat
national des actionnaires se substituant à celui de la société pour la
défense de celle-ci, ainsi que la Belgique avait prétendu le faire dans sa
requête du 23 septembre 1958. Un lien d’ailégeance juridique rattachant
la société à l’Etat protecteur est une condition sine qua non *5, qui ne se
trouve pas réalisée dans ce cas. Le probléme doit rester cantonné dans le
cadre de la protection des actionnaires eux-mémes. La jurisprudence
internationale ne pouvait faire sienne la pratique diplomatique dont la
Belgique semble s’étre d’abord inspirée, qui fut celle tentée à plus d’une
reprise par certaines puissances et qui ne serait pas sans rapports avec la
théorie périmée du contrôle: d’abord par les Etats-Unis dans l’affaire de
la Société chilienne Alsop jugée en 1911; puis par les mêmes dans l'affaire
des Armes automatiques Lewis, la Grande-Bretagne s’étant inlassablement
opposée, depuis 1927 jusqu’à 1933, à l’action des Etats-Unis, Etat national
des actionnaires agissant pour la protection de la société constituée sous
la loi belge; puis encore par l’Allemagne se prévalant, en 1935, du droit
de protection d’une société de statut mexicain; enfin par la France et la
Grande-Bretagne dans le conflit relatif à la nationalisation du canal de

24 Supra, n° 5.
25 Supra, n° 6 et note 17.

300
300 BARCELONA TRACTION (OP. IND. AMMOUN)

Suez en 1956, ces deux puissances ayant pensé pouvoir intervenir, en
tant qu’Etats nationaux des actionnaires, pour la défense d’une société
à laquelle son statut originaire attribuait la nationalité égyptienne. C’était,
dans chacun de ces cas, méconnaître la condition essentielle du lien de
nationalité ou d’allégeance entre |’Etat intervenant et l'entité au nom de
laquelle il intervenait. L’effectivité, qui n’est pas requise juridiquement
pour l'attribution de la nationalité à la société, condition de sa protection
diplomatique, ne peut non plus jouer pour faire passer à l'Etat national
des actionnaires le droit de protection diplomatique de la société elle-
même, attribut de son Etat national. On a sans doute relevé que c’est
avec des représentants des actionnaires que la République arabe unie a
négocié un accord concernant les réclamations de la compagnie égyp-
tienne du Canal, ainsi que le rapport M. E. Lauterpacht. Mais cette
négociation n’entraine pas une reconnaissance du droit de présenter une
action judiciaire; elle constitue un acte ex gratia n’impliquant pas une
responsabilité juridique, ainsi qu’il en a été des dispositions de l’accord
du 8 septembre 1923 intervenu entre les Etats-Unis et le Mexique créant
la Commission spéciale de réclamations.

Aussi bien la Belgique s’est-elle abstenue, dans sa requête du 19 juin
1962, de prétendre à la protection de la société Barcelona Traction, con-
trairement à ce qu’elle avait fait dans sa première requête déjà citée du
23 septembre 1958, limitant désormais sa réclamation à la protection
des actionnaires de sa nationalité. Cette dernière requête étant réputée
périmée par suite du désistement de son auteur, qui l’a d’ailleurs ignorée
dans ses dernières conclusions, la Cour n’a à connaître que de la nouvelle
requête indépendamment de la première. C’est dans le même sens que
s'était prononcée la Commission germano-mexicaine qui avait accueilli
les nouvelles conclusions présentées par l’Allemagne dans l’intérêt des
actionnaires allemands, après l’erreur qu’elle avait commise en se préva-
lant du droit de protection de la société mexicaine elle-même *°.

10. Le droit de l'Etat à protéger ses nationaux lésés par des actes,
décisions, omissions ou mesures contraires au droit international im-
putés à un autre Etat étant indéniable, il serait utile d’en rechercher la
nature ou le fondement juridique pour en déduire les conséquences de
droit et la portée d'application que soulève la présente affaire. La question
sur laquelle il y aurait intérêt à se prononcer consisterait à se demander
si la protection diplomatique découlerait d’un principe général de droit
reconnu par les nations (art. 38, par. 1 c) du Statut de la Cour) ou bien
d’une coutume internationale (par. 1 b) dudit article).

L'arrêt de la Cour permanente de Justice internationale de 1924 dans
l'affaire des Concessions Mavrommatis en Palestine 7’ ne paraît pas avoir

 

26 A. Feller, The Mexican Claims Commission, 1935, p. 118.
27 C.P.JI.I. série A n° 2, p. 12.

301
301 BARCELONA TRACTION (OP. IND. AMMOUN)

pris position sur cette question lorsqu'il a affirmé, non sans force, sous
forme axiomatique, que la protection diplomatique «est un principe
élémentaire de droit international ». On ne se hasarderait pas à dire dans
quel sens a été prise l’expression « principe élémentaire », dénuée qu’elle
est de toute autre qualification. Et lorsque d’autres arrêts se sont référés
à ce précédent, ils ne semblent pas avoir été plus explicites. Le langage
des deux Cours internationales ne permet pas de leur prêter, à cet égard,
une opinion qu’elles paraissent avoir voulu celer à dessein, selon une
pratique prudente déjà signalée #.

Il est vrai qu’une juridiction spéciale, la Commission mixte des récla-
mations germano-américaine, instituée à la suite de la première guerre
mondiale, a décidé dans plus d’une affaire — à savoir les affaires Vinland,
Standard Oil, Sun Oil et Pierce Oil — que l'intervention de l’Etat national
des actionnaires «relève d’un principe général que celui-ci aurait invoqué
même à défaut d’un accord préalable ». Toutefois, ladite commission
n’a pas précisé si elle entendait par principe général un principe général
de droit reconnu par les nations, ou bien un principe tiré directement de
l’idée de droit. Il n’en demeure pas moins que sa jurisprudence, quoique
approuvée par certains auteurs, d’ailleurs rares, n’a pas été corroborée
par d’autres juridictions. Aussi les opinions doctrinales sont-elles par-
tagées. Et ce ne fut pas la première ni l’unique fois qu’une règle du droit
des gens a été considérée par les uns comme une norme coutumière,
par d’autres comme un principe général de droit reconnu par les nations,
par d’autres enfin comme un principe tiré directement de l’idée de droit.
On ne résoudrait évidemment pas le problème en se contentant de dire
que les frontières entre ces diverses conceptions demeurent estompées
ou indécises. Il en est ainsi de la règle de l’épuisement des recours internes
qui fait l’objet de la quatrième exception préliminaire dans l’affaire
actuelle, et que l’on fonde tantôt sur l’une, tantôt sur l’autre des deux
premières conceptions *. D'autre part, le principe de la protection des
droits de l’homme, qui sera évoqué ultérieurement, a été considéré
comme pouvant constituer, en même temps, une norme juridique au
titre des trois sources principales du droit des gens, savoir: les conventions
internationales, la coutume internationale et les principes généraux de
droit *°,

11. Si l’on convient, comme je le pense, que la protection diplomatique
et le droit éventuel de l’actionnaire ne découleraient pas d’un principe
de droit international reconnu par les nations, il resterait 4 se demander

28 Opinion individuelle de l’auteur, C.L.J. Recueil 1969, p. 138. Voir aussi l’opinion
individuelle de M. Alvarez dans l’affaire des Pécheries, C.L.J. Recueil 1951, p. 148.

29 Cf. le rapport de Max Huber dans l'affaire Mohammed Ziat, Ben Kiran de 1924
et la décision de la Commission franco-mexicaine dans l’affaire Pinson du 18 octobre
1928.

3° Opinion dissidente de M. K. Tanaka jointe à l’arrêt du 18 juillet 1966 dans
les affaires du Sud-Ouest african, deuxième phase, C.I.J. Recueil 1966, p. 300.

302
302 BARCELONA TRACTION (OP. IND. AMMOUN)

si la coutume de droit des gens sur laquelle serait alors fondée, selon
l'opinion dominante, la protection diplomatique, est appelée à s’étendre
à tous les intérêts lésés, en l’espèce ceux des actionnaires d’une société
relevant d’un Etat tiers.

Nous touchons ici au fond du problème, la question décisive, sinon
l'unique question, étant celle touchant l’état de la coutume telle qu’elle
se dégage du comportement de l’ensemble des nations ou de leur volonté
déclarée.

Il y aurait lieu de revoir, à cet effet, la pratique conventionnelle, la
jurisprudence internationale, la pratique des Etats et la tendance doctri-
nale, lesquelles sont les principaux éléments constitutifs de la coutume.

Remarquons, en outre, que dans la pratique des Etats rentrent naturel-
lement les prises de position de leurs délégués dans les organisations et
les conférences internationales et notamment aux Nations Unies. Il est
vrai que certaines des grandes puissances qui, au nombre de cinq à six,
légiféraient pour le monde entier jusqu’au début du XX siècle, refusent
en général aujourd’hui aux résolutions votées dans le cadre des Nations
Unies par une majorité, voire une quasi-unanimité des Etats Membres,
un effet obligatoire. Une tentative des Philippines à San Francisco en
vue de conférer à l’Assemblée, avec le concours éventuel du Conseil de
Sécurité, le pouvoir d’énoncer des normes juridiques impératives, avait
été rejetée. Néanmoins une tendance marquée de la doctrine, reflétant
les aspects nouveaux de la vie internationale, se dessine en faveur de
l’attribution aux résolutions et, surtout, aux déclarations de l’Assemblée
générale des Nations Unies, le caractère d’une source pour le moins
auxiliaire du droit des gens s’ajoutant aux sources classiques de l’article
38 du Statut de la Cour ‘!.

Certains auteurs y voient, quant à eux, une interprétation fondée sur
un argument tiré du texte même de la Charte, renforcée par une inter-
prétation téléologique de cet acte constitutionnel international, lequel
présuppose les droits et les libertés de l’homme qui « ne sont pas seulement
d'ordre moral ... [mais] ont aussi un caractère juridique, vu la nature
même de leur objet *!* ». Ils ajoutent que cette interprétation doit tenir
compte du fonctionnement de la Charte dans la pratique *?. L'Assemblée
générale elle-même adopte ce point de vue, ainsi qu’il ressort de sa résolu-
tion du 11 décembre 1963 par laquelle elle confirme l'interprétation de la
libre détermination qu’elle a donnée dans sa résolution de 1960 sur l’octroi

31 Voir les thèses conformes de MM. Lachs, Moh. Sami Abdelhamid, Falk,
Pechota, McWhinney, Asomoah.

318 Opinion dissidente de M. Tanaka, affaires du Sud-Ouest africain, deuxième
phase, C.I.J. Recueil 1966, p. 290.

32 Voir dans ce sens l’opinion dissidente d’A. Alvarez, Compétence de I’ Assemblée
générale, C.I.J. Recueil 1950, p. 21; celle de M. Charles De Visscher, Statut inter-
national du Sud-Ouest africain, CI. J. Recueil 1950, p. 189-190; G. I. Tunkin,
op. cit., p. 106 et 111, qui cite la déclaration sur l’octroi de l'indépendance du
14 décembre 1960 comme un exemple d'interprétation des principes de la Charte.

303
303 BARCELONA TRACTION (OP. IND. AMMOUN)

de l'indépendance. Il en est de même de la convention de Vienne de 1969
sur le droit des traités, dont l’article 31 dispose qu’un traité doit être
interprété «a la lumière de son objet et de son but » et qu’aux fins de l’in-
terprétation d’un traité, le contexte comprend «toute pratique ultérieure-
ment suivie... ».

D’autres enfin déduisent l’autorité des principes de la Charte du fait
qu’ils constitueraient des principes généraux de droit au sens de l’article
38, paragraphe 1 c) du Statut de la Cour, se rattachant tout à la fois au
jus naturale du droit romain et au droit mondial, le common law de
l'humanité selon M. Jenks, ou le droit transnational d’après le terme de
M. Jessup devenu terme de référence dans le droit des gens *.

De toute façon, et pour revenir à la pratique des Etats telle‘ qu’elle se
manifeste au sein des organisations et des conférences internationales,
on ne peut dénier aux résolutions qui en émanent ou, pour mieux dire,
aux votes qui y sont exprimés au nom des Etats, qu’ils constituent des
précédents contribuant à la formation de la coutume. C’est pour ainsi
dire un fait acquis dont la doctrine prend acte **. Bien plus, des tenants
des thèses qui viennent d’être exposées ne répugnent pas à admettre
cette conception cumulativement avec les leurs. Elle vient d’ailleurs
d’être confirmée par l’article 38 de la convention précitée sur le droit des
traités.

Sans doute la politique affleure sous les transparences des résolutions
ou déclarations de l’Assemblée des Nations. On admettra cependant que
de vouloir à tout prix élever une cloison entre la politique et le droit est
de nature à entraîner ce résultat contraire au réel: la gageure de vouloir
isoler la règle de ses sources sociales et d’en briser l'unité avec son con-
texte historique. La politique, celle des grandes puissances et des puis-
sances colonialistes, a dominé le droit traditionnel classique; elle ne peut
être dissociée du droit, aujourd’hui comme hier; mais c’est une politique
nouvelle que celle qui ne laisse pas d’être influencée par les grands principes

33 Cette thèse est développée dans l’opinion dissidente de M. K. Tanaka jointe
à l’arrêt du 18 juillet 1966 dans les affaires du Sud-Ouest africain, deuxième phase,
C.I.J. Recueil 1966, p. 292 à 296.

34 C’est ce que constate le professeur Moh. Sami Abdelhamid dans la Revue
égyptienne de droit international, 1968, p. 127-128 du texte arabe.

Voir aussi R. Higgins, dans The Development of International Law through the
Political Organs of the United Nations, p.5, qui écrit: «the. body of resolutions as a
whole, taken as indications of a general customary law, undoubtedly provides a rich
source of evidence ».

Et M. Sgrensen, dans son cours à l’Académie de droit international de La Haye,
Recueil des cours, 1960, p. 38, qui s’exprime ainsi:

« Si Porgane international est composé de représentants d'Etats, il est évident que
les positions prises par ces représentants pourraient, en principe, contribuer à
la formation d’une coutume. Dans cette hypothèse, il s’agit d’actes imputables
aux Etats agissant par l’intermédiaire de leurs représentants, plutôt que d’actes
imputables à l’organe international en tant que tel. »

304
304 BARCELONA TRACTION (OP. IND. AMMOUN)

destinés à gouverner les rapports des nations modernes. La conférence de
Vienne de 1969 a pleinement tenu compte de ces considérations en adop-
tant nombre de solutions répondant aux suggestions incluses dans des
opinions individuelles et aux propositions des membres nouveaux de la
communauté internationale.

Ainsi, par une pratique déjà longue des Nations Unies, le concept de
jus cogens acquiert une plus grande effectivité, sanctionnant, en tant que
norme impérative du droit des gens, les principes figurant au frontispice
de la Charte. Du domaine de la théorie ou de la doctrine dans lequel
certains de ces principes, et non des moindres, étaient demeurés pour
ainsi dire confinés, ils passent dans celui de l’objectivité et de la pratique #.
Aussi U Thant pouvait-il dire à la session de 1969 de l’Organisation de
l'Unité africaine tenue à Addis Abéba en présence de dix-sept chefs
d'Etats africains, que l'ONU «avait élargi la conception du droit des
peuples à l’autodétermination et à l'indépendance, de manière qu’elle
englobe la reconnaissance de la légitimité de la lutte que mènent ces
peuples pour l'exercice et la jouissance de ce droit dans la pratique * ».
Il aurait pu citer de même le principe d'égalité et celui de la non-discrimi-
nation raciale qui en découle, qui constituent tous deux, autant que le
droit des peuples à disposer d’eux-mêmes, des règles impératives de
droit 7.

12. Les actes les plus probants relevant du droit international conven-
tionnel sont, en l’occurrence, les traités de paix signés par les Puissances
alliées et associées avec les Puissances centrales et leurs alliés@n 1919 à
Versailles, Saint-Germain, Neuilly et Trianon; en 1921 et 1922 à Vienne
et Budapest; en 1923 à Lausanne; enfn les accords de 1922 et 1924
auxquels les Etats-Unis étaient parties.

Aux termes des dispositions de ces traités, les actionnaires ressortis-
sants des pays alliés dans les sociétés d’allégeance ennemie ont eu droit
aux réparations, sans qu’une distinction ait été faite entre préjudice direct
et indirect.

33 Voir I. Brownlie, op. cit., p. 483 à 486. Pour M. Brownlie, sont des règles de
droit impératives: le droit des peuples à disposer d’eux-mémes, l’égalité raciale, la
souveraineté des peuples sur leurs ressources naturelles, la convention sur le géno-
cide, la prohibition de la guerre agressive, de la traite des esclaves, de la piraterie,
enfin de tous autres crimes contre l’humanité.

36 Journal Le Figaro du 8 septembre 1969.

Cf. I. Brownlie, op. cit., p. 417, 484 et 485. On y lit: “Intervention against a
liberation movement may be unlawful, and assistance to the movement may be
lawful. »

Et R.A. Tuzmukhamedov, pour qui la déclaration de l’Assemblée générale des
Nations Unies relative à l’octroi de Pindépendance de 1960 est une reconnaissance
de facto des mouvements de libération nationale.

37 L'égalité raciale est une règle impérative de droit, particulièrement depuis
l’adoption par l’Assemblée générale des Nations Unies de la déclaration du 20 no-
vembre 1963 sur la non-discrimination raciale. (Résolution 1904 (XVIID.)

Voir notamment M. J. Spiropoulos, qui avait défendu ce point de vue (Sixième
Commission de l’Assemblée générale, 7 décembre 1948).

305
305 BARCELONA TRACTION (OP. IND. AMMOUN)

Après un quart de siècle, les dispositions précitées desdits traités ont
été reprises dans les traités de paix ayant mis fin à la guerre de 1939-1945,
signés en 1947, ainsi que par le traité d'Etat signé en 1955 avec l’Autriche.

Quelle valeur de précédent coutumier est-on en mesure d’attribuer à ces
dispositions?

On est en droit de penser que l'inclusion d’une clause obligatoire dans
un traité dénote que cette clause ne fait pas encore partie intégrante du
droit positif. C’est ce qui se déduit notamment de l’arrêt de cette Cour
dans l’affaire du Droit d'asile **. Cette référence ne vise évidemment pas
les traités multilatéraux ayant spécialement pour objectif, dans la plupart
de leurs dispositions, la codification de certaines règles du droit des gens,
telles que la convention de Genève de 1958 sur la haute mer, les conven-
tions de Vienne de 1961 sur les relations diplomatiques, de 1963 sur les
relations consulaires et de 1969 sur le droit des traités.

Les conventions n’ayant pas en vue la codification de règles existantes
peuvent néanmoins constituer des éléments d’une coutume internationale
naissante, ainsi qu’on peut le dire avec assez de certitude des conventions
issues des conférences de la paix de La Haye de 1899 et de 1907, du traité
de Londres sur le droit maritime de 1909, du protocole de 1925 prohibant
l’usage des gaz asphyxiants *, de la convention de Genève de 1958 sur le
plateau continental *.

Pour ce qui concerne les traités de paix plus particulièrement, qu'ils
soient bilatéraux ou multilatéraux, ils ne sont pas cependant de nature à
constituer d'emblée un élément de la coutume. Imposés aux Etats vaincus,
leurs clauses sont à respecter en vertu de la règle pacta sunt servanda.
Mais peut-on pousser le raisonnement jusqu’à dire que leurs dispositions
reflètent le consentement ou l’acceptation réelle et effective de l'Etat
vaincu, acceptation ou consentement qui seraient constitutifs de l’opinio
juris?

On notera tout d’abord que les clauses relatives aux réparations de
guerre ne s’appliquent qu’à l’encontre d’une partie, au bénéfice de celle
qui les à imposées. Sans doute il ne pouvait en être autrement dans un
traité clôturant une guerre victorieuse, même engagée pour une juste
cause. Est-ce à dire cependant que de telles clauses constituent les éléments
d’une coutume juridique régissant les rapports entre Etats libres et souve-
rains? En d’autres termes, une pratique constitue-t-elle un précédent

38 C.J. Recueil 1950, p. 276-277.

39 Les conventions de 1899, de 1907 et de 1909 et le protocole de 1925 étaient si
peu déclaratifs de droit qu’ils n’ont pas mis obstacle, au cours des deux grandes
guerres mondiales et autres guerres relativement mineures, nonobstant leurs
termes prohibitifs formels, aux bombardements massifs des villes ouvertes; a
«Vaffamement» délibéré de populations entières, tentative de génocide avant le
terme; aux attaques de paquebots appartenant à des pays ennemis aussi bien que
neutres, coulés corps et biens.

4 Arrêt de cette Cour de 1969 et opinions individuelles et dissidentes y attachées.

306
306 BARCELONA TRACTION (OP. IND. AMMOUN)

coutumier si elle ne révèle pas la conviction, une conviction de droit,
dans l’esprit des parties qui s’en prévalent, comme dans celui des parties
qui la subissent, qu’elles l’ont l’une et l’autre acceptée comme une règle
de droit à l’application de laquelle elles ne sauraient désormais se sous-
traire?

13. En donnant une réponse négative à cette question, il faut encore
remarquer, il est vrai, que d’autres traités, n’ayant aucun rapport avec
la guerre ou la paix entre nations, ont été conclus dans l’entre-deux-
guerres, reconnaissant les mêmes droits aux actionnaires indépendam-
ment de la société. Leur objectif était de régler le contentieux né de révolu-
tions ou d’émeutes, ov celui des nationalisations initiées en Amérique
latine et qui ne tardèrent pas à s’étendre à l'Occident, à l’Est européen
et aux pays économiquement faibles ou en voie de développement:
accords entre la Suisse et des Etats socialistes, accords entre divers Etats
et des Etats latino-américains.

La multiplicité de ces traités, dont se prévaut le demandeur, est en
quelque sorte une arme à double tranchant. Celui-ci en tire argument
pour appuyer sa thèse, déduisant de l’existence de cette pratique con-
ventionnelle l’apparition d’une règle de droit international.

Il s’agit pourtant de conventions bilatérales qui n'auraient pour effet —
les droits des parties contractantes étant réservés — que de contribuer,
à l’extrême, à la formation éventuelle de la coutume.

Et ne faut-il pas souligner, d’un point de vue logique, que les traités
sont d’autant moins considérés comme déclaratifs de droit que les Etats
intéressés y ont recours nonobstant les traités antérieurs comportant les
mêmes stipulations? Ainsi en serait-il, si l’on admet ce point de vue, des
traités successifs conclus, en dépit des précédents conventionnels, à l’occa-
sion des révolutions, émeutes ou nationalisations, tout autant que des
traités de paix des deux guerres mondiales reproduisant des dispositions
semblables. En conséquence, la conception énoncée par tous ces traités
n'aurait pas eu un caractère moins transitoire que la théorie du contrôle
instaurée au cours des deux guerres. Elle paraît d’ailleurs y être apparen-
tée, si l’on remarque que les dispositions figurant dans les traités de paix
s’appliquent, comme celles inscrites dans les lois et règlements instituant
le contrôle, aux ressortissants des pays dits ennemis.

Il est vrai qu’une certaine opinion ne s’interdit pas de déduire des
effets juridiques durables de la théorie du contrôle. À quoi se réduit
cependant celle-ci, sinon à des mesures d’exception nées des circonstances
d’une première puis d’une seconde guerre, qui ont disparu, reparu, puis
disparu à nouveau. En somme des mesures qui font partie intégrante de
moyens de guerre économique ou de guerre tout court. Est-ce la caracté-
ristique d’une norme juridique d’être aussi instable, ou plutôt d’être
susceptible de passer de vie à trépas au gré d'événements passagers? Elle
ne saurait même constituer un précédent coutumier, dépourvue qu’elle
est des conditions de généralité et de continuité ou de constance que
suppose l’élément constitutif de la coutume. Aussi de récentes conven-

307
307 BARCELONA TRACTION (OP. IND. AMMOUN)

tions ont-elles spécifié qu’une société n’est considérée comme non res-
sortissante de l'Etat dont elle relève, en raison du contrôle exercé sur elle,
qu’en vertu de la convention elle-même *?.

14. Une dernière catégorie de conventions mérite examen. Il s’agit des
conventions généralement dénommées traités d’amitié, d'établissement
et de commerce. |

Un certain nombre de ces traités, postérieurs à la seconde guerre mon-
diale, abordent le problème, mais sous des angles différents et parfois
opposés. On peut y glaner des dispositions impliquant le droit de pro-
tection de l'Etat national des actionnaires. On ne manquera pas cependant
de remarquer que les formules qu’elles utilisent ont trait à des notions
très diverses: celles de l'intérêt majoritaire des nationaux ou de leur in-
térêt substantiel, du contrôle direct ou indirect des actionnaires, ou du
contrôle mixte; cependant que les dispositions de traités non moins
récents. ne prévoient ni Pune ni l’autre de ces notions.

Aucune tradition uniforme ne s’est donc instaurée qui permette de
retenir certains de ces engagements conventionnels bilatéraux pour des
précédents coutumiers.

Signalons pour en terminer avec ces traités que la protection diploma-
tique des actionnaires aurait été inscrite dans certains d’entre eux en
raison de circonstances politiques spéciales. Le traité de 1955 entre la
France et la Tunisie s’expliquerait, d’après M. Vignes, par le fait que la
Tunisie n'avait pas encore acquis son indépendance politique et ne jouis-
sait que d’un régime d'autonomie. D'autre part, le traité de 1936 entre
la France et l'Allemagne se proposait pour but principal le règlement de
l'épineux problème. de la Sarre. Enfin le traité de 1946 entre les Etats-
Unis et les Philippines n’était pas sans rapport avec certaines questions
soulevées par la période de transition faisant suite à l'indépendance de ce
dernier pays. : ;

15. Ï] ressort de ce qui précède que le nombre des Etats ayant été par-
ties à l’un ou l’autre des traités dont il a été question et dont les disposi-
tions concordantes peuvent être retenues, n'est pas tel qu’il puisse
réaliser le degré de généralité constitutif de la coutume ainsi qu’il est
prévu à l'article 38, paragraphe | b) du Statut de la Cour. Encore faut-il
souligner que bien des Etats se trouvent ouvertement opposés aux obliga-
tions nées des traités imposés, ou inégaux *, ou conclus sans leur parti-
cipation avant qu'ils ne fussent admis dans la communauté internatio-

4! Entre autres la convention signée par la Mauritanie et la Société des mines de
Mauritanie dont l’article 50 dispose: la société est conventionnellement considérée
comme non ressortissante de la République islamique de Mauritanie en raison du
contrôle exercé sur elle par des intérêts étrangers.

#2 Voir sur les traités inégaux auxquels s’opposent les Etats d’Asie et d'Afrique:
le Comité juridique consultatif afro-asiatique, huitième session (Brief of Doc.
vol. IV, p. 471-472), ainsi que la proposition y mentionnée de la Birmanie, de la
Tchécoslovaquie, de l’Inde, du Liban, du Ghana, de Madagascar, de la République

308
308 BARCELONA TRACTION (OP. IND. AMMOUN)

nale #. Ils sont en particulier hostiles à l'extension de la protection diploma-
tique autrement que par voie conventionnelle dans les rapports des Etats
contractants uniquement. Et l’on connaît assez, pour ne pas avoir à s’y
étendre, les conséquences sur l’éclosion de la coutume d’une opposition
qui n’est pas supposée être nécessairement aussi massive.

16. Qu’étaient, en somme, beaucoup de ces normes et quels griefs
elles soulevaient et soulèvent encore pour qu’une moitié des Etats du
monde en conteste des stipulations essentielles, y compris la portée
de la protection diplomatique?

On a vu qu’un grand nombre d'Etats discutent la légitimité de cer-
taines tendances de cette protection, allant parfois jusqu’à en contester
le principe **. Cette constatation revêt une importance indéniable par
rapport à l’évolution de la coutume en cette matière. On voit en consé-
quence, une fois de plus, l’intérêt qu’il y a, vu les circonstances de la
cause, à revenir non sans quelques détails sur les raisons de cette oppo-
sition qui ne peut être dissociée du problème de l'élaboration de la
coutume en général et de son application à la présente cause en particu-
lier.

Des traités dont il a été question *, il faut remonter à ceux qui ont
organisé la société internationale aux XVIII° et XIX° siècles et au début
du XX°. On sait qu'ils ont été conclus à l’instigation de quelques grandes
puissances considérées par le droit de l’époque comme suffisamment
représentatives de la communauté des nations ou de ses intérêts collec-
tifs. Il en a été d’ailleurs de même du droit coutumier, certaines coutumes
de grande portée ayant été incorporées dans le droit positif alors qu’elles
étaient le fait de cinq ou six puissances. Ce ne fut certainement pas une
œuvre sans reproches, et même sans reproches graves. Aussi des normes
ainsi établies et qui ont survécu aux transformations fondamentales
récentes de la société internationale marquées par le Pacte de la Société
des Nations et la Charte des Nations Unies, compte tenu de l’interpréta-
tion libérale donnée sans cesse à celle-ci, certaines, on l’a vu, sont con-
testées par les Etats qui n’ont pas participé à leur élaboration et qui les
considèrent contraires à leurs intérêts vitaux.

17. On se rappelle que les grands Etats européens de tendance na-
tionaliste s'étaient désolidarisés de la théorie de l’universalisme des

arabe unie, du Nigéria, de la Syrie et de la Yougoslavie tendant à considérer de
tels traités dépourvus de validité.

# L'opinion socialiste a été exposée par M. G. I. Tunkin, qui considère qu’il faut
éviter que soient imposées aux Etats socialistes et aux Etats nouveaux certaines
normes que ces Etats n’ont jamais acceptées et qui leur sont inacceptables (op. cit.,
p. 88).

# Supra, n° 5.

#5 Supra, n° 12.

309
309 BARCELONA TRACTION (OP. IND. AMMOUN)

premiers internationalistes, les Vittoria et les Suarez; si jamais ils
l’avaient reconnue. Aussi Mably pouvait-il disserter sur un droit public
de l’Europe, du bénéfice duquel les autres nations — libres ou indépen-
dantes — étaient exclues depuis le XVI° siècle. Communauté fermée a
fort consciencieusement dit Sereni. Le traité de Paris, signé au terme
de la conférence de 1856, déclara pour la première fois dans l’histoire
des relations internationales, une de ces nations, la Sublime Porte,
«admise à participer aux avantages du droit public européen... ». Ce
terme sera toutefois remplacé, dans les traités ultérieurs des pays d’Oc-
cident, en 1885, en 1904, en 1921 et dans le Statut de la Cour permanente
de Justice internationale, par un autre non moins discriminatoire, celui
de «nations civilisées ». Le Statut de la Cour internationale de Justice
adopte cette dernière locution, quoique la Charte des Nations Unies l’ait
abandonnée pour l'égalité souveraine des nations de l’ensemble de la
communauté internationale *. Et M. N. Politis, qui écrivait au lende-
main de la première guerre mondiale que «le droit … doit, pour garder
sa valeur, être le reflet fidèle de la vie, changer avec elle, se modeler sans
cesse sur elle. », limitait encore à l'Europe et aux intérêts de l'Europe
l'aire d'application de cette conception réaliste des rapports entre la vie
et le droit; tout comme il y bornait les horizons de sa pénétrante étude
sur la morale internationale *. M. Politis s’inspirait pourtant, tout au
long de sa dissertation, du jurisconsulte romano-phénicien Ulpien, le
considérant justement comme le fondateur du droit des gens par sa
remarquable contribution à l'essor du jus gentium %, l’un des terrains
anciens de développement de ce droit.

18. D'autre part, dans la masse imposante des normes juridiques qui
constituent l'édifice moderne du droit des gens, nombre de règles s'étaient
glissées, nées de la violence ou de l’illégalité; en particulier les règles
— souvent entérinées par de solennels traités — justifiant la discrimina-
tion raciale, l’esclavage et, jusqu’au milieu du XX" siècle, la conquête, l’an-
nexion et la colonisation sous toutes ses formes: colonies d'exploitation
ou de peuplement, suzeraineté, protectorat, mandat ou tutelle *. Ces
deux dernières formules travestissant, sous la fiction des mots, une
pratique et une doctrine colonialistes dont l’illégitimité a été dénoncée
aux Nations Unies et condamnée par elles. Cette attitude de l'Organisation

*© Jusqu'à la veille de la conférence de San Francisco en 1945, la Charte de
l'Atlantique de 1942 était considérée par la plupart de ses interprètes comme
destinée à l’usage des pays d'Occident.

7? La faculté de droit de Harvard a compris la nécessité de supprimer le terme
«civilisés » dans son projet revisé relatif à la responsabilité des États. Sir Gerald
Fitzmaurice a approuvé la suppression de ce terme, optant cependant pour une
formule différente du projet Harvard (Annuaire de la Commission du droit inter-
national, 1960, p. 290, n° 56). |

Voir au surplus l’opinion individuelle de l’auteur, C.L.J. Recueil 1969, n° 33.

#$ Le tiers du Digeste de Justinien est emprunté aux écrits d’Ulpien (Encyclopedia
Britannica, Ulpian).

# Opinion dissidente de M. V. M. Koretsky en les affaires du Sud-Ouest africain,
deuxième phase, C.1.J. Recueil 1966, p. 239 et suiv.

 

310
310 BARCELONA TRACTION (OP. IND. AMMOUN)

mondiale a été reflétée, sur le plan judiciaire, par la procédure concernant
les avis consultatifs de 1950, 1955 et 1956, demandés à la Cour interna-
tionale de Justice à propos du contrôle de l’application du mandat à la
Namibie.

19. Aussi comprend-on mieux les appréhensions d’un large éventail
d'Etats nouveaux dans trois continents, contestant la légitimité de cer-
taines règles du droit des gens, non seulement parce qu’elles ont été
adoptées en dehors d’eux, mais aussi parce qu’elles ne leur paraissent
pas répondre à leurs légitimes intérêts, à leurs besoins essentiels au
sortir de l’ère colonialiste, enfin à l’idéal de justice et d'équité auquel
aspire la communauté internationale dont les entrées leur ont été finale-
ment ouvertes. Ce que le tiers monde entend substituer à certaines
normes du droit en vigueur, ce sont d’autres normes profondément
imbues du sentiment de justice naturelle, de morale et d’idéal humain °°;
il s’agit, en somme, d’un coup de barre vers le droit naturel tel qu’il
est présentement conçu et qui ne serait que le sentiment naturel de jus-
tice 5, vers un idéal élevé qui parfois ne transparait pas dans le droit
positif préoccupé surtout de stabilité: stabilité des traités et stabilité
des situations acquises. Ainsi, par exemple, la notion d’effectivité —
dont l’utilité n’est pas niée en certaines matières —- étayant, non sans
quelque extravagance, un status quo ante dont on a confessé la naissance
illégitime en disant: « Le temps parfois efface l’illégalité et ne laisse sub-
sister que l’effectivité °*»; et ceci de façon pertinente dans l’application
de cette notion aux acquisitions coloniales, où l’on voit le principe de la
souveraineté céder devant la présomption du soi-disant droit du premier
occupant %; comme aussi des traités déjà qualifiées par le droit romain

5° Voir opinion individuelle précitée de l’auteur, n° 33, p. 134 in fine et p. 135;
n° 35, p. 136 in fine; n° 36, p. 137.

Voltaire ne donnait-il pas une définition du droit naturel quand il disait: «La
morale est dans la nature »?

51 Pour Sisnett, Chief Justice du Honduras britannique et arbitre dans l'affaire
Shufeldt, le droit international ne veut pas être lié par autre chose que par la justice
naturelle.

Voir aussi l’opinion individuelle de M. Carneiro dans l'affaire des Minquiers et
Ecréhous, C.I.J. Recueil 1953, p. 109.

52 Le facteur temps, dont le propre en droit privé est de consolider les situa-
tions acquises dans certaines conditions qui n’excluent pas généralement la
bonne foi, ne peut être transposé purement et simplement en droit international.
Ii ne devrait pas prévaloir contre des droits manifestes, soit ceux des populations
autochtones sur leur propre territoire, soit ceux de la communauté humaine res
communis ou res nullius, tels que la haute mer, les fonds océaniques, les étendues
polaires ou spatiales. |

53 Voir l'opinion dissidente de M. H. Klaestad jointe à l’arrêt de 1960 de cette
Cour, sur le Droit de passage en territoire indien. Arrêt encore influencé par la vue
statique du droit. L’Inde, se réclamant de la déclaration de 1960 sur l'octroi de
l'indépendance aux pays et aux peuples coloniaux, soutint devant le Conseil de
Sécurité qu’aux termes de cette déclaration-le Portugal était privé de toute prétention
à la souveraineté sur Goa et, par suite, de tout droit de protester contre la ré-
occupation de ce territoire, laquelle constitue un acte de libération, le Conseil de
Sécurité gardant un silence significatif.

311
311 BARCELONA TRACTION (OP. IND. AMMOUN)

de léonins, plutôt imposés que conclus au cours d’une époque révolue,
et susceptibles d'ouvrir largement la voie à la mise en œuvre de la clause
rebus sic stantibus. Ces pays ne veulent, en somme, de l'héritage du
passé que sous bénéfice d'inventaire; ce qui donne sa signification a
ce propos de Westlake: « La géographie du droit international a considé-
rablement changé ». Cependant, quoique le droit ancien ait été dépouillé
de maintes séquelles d’un passé d’inégalité et de domination, notamment
par l'adoption des principes de la Charte de San Francisco et de celles
de Bogota et d’Addis Abéba, ces principes mêmes ne se sont pas encore
imposés sans restriction ni réserve, n’ont pas développé toutes leurs
virtualités. S’il convient de rendre hommage aux promoteurs des décla-
rations touchant les grands principes humains se raccordant à l’universel,
depuis la Déclaration Wilson en 1917 et son mémorable point 4, la
Charte de l'Atlantique de 1942 et le rapport de la conférence de Dum-
barton Oaks de 1944, jusqu'à la Charte des Nations Unies, il faut con-
fesser que l'enthousiasme pour les principes proclamés n’a pas fait
long feu. Un fossé, qu'il y a lieu de combler, subsiste entre la théorie
et la pratique. Tel est, au nombre de ces principes, le droit des peuples
a disposer d'eux-mêmes, revendiqué depuis des siècles par les nations
qui ont successivement acquis leur indépendance dans les deuxAmériques,
à commencer par les treize Etats confédérés de l'Amérique du Nord, et en
Europe centrale et orientale; proclamé maintes fois depuis la première
guerre mondiale; consacré enfin par la Charte des Nations Unies *,
qu'ont complétée ét précisée la résolution de l’Assemblée générale du
16 décembre 1952 sur le droit des peuples à disposer d'eux-mêmes et
la déclaration historique de ladite Assemblée du 14 décembre 1960
sur l'octroi de l'indépendance aux pays et peuples coloniaux, laquelle
n’a pas fini de dérouler ses conséquences. Déclaration et résolutions
auxquelles on ne saurait dénier, alors qu'elles reflètent le sentiment
public quasi universel, le caractère d'éléments constructifs du droit des
gens , Elles avaient été, au surplus, précédées en des termes similaires,
par la Charte des Etats américains adoptée en 1948 à Bogotä et les réso-
lutions de la conférence de Bandoung de 1955; comme elles ont été
suivies par la Charte de l'Unité africaine d’Addis Abéba de 1963 5 et
les résolutions des conférences de Belgrade en 1961 et du Caire en
1964 des pays non alignés, cette dernière alignant la majorité des Mem-
bres des Nations Unies; enfin par la déclaration de l’Assemblée géné-
rale du 21 décembre 1965 sur l’inadmissibilité de l'intervention dans les
affaires intérieures des Etats et la protection de leur indépendance et de

5+ Article premier combiné avec les articles 55 et 56.

58 Voir supra, n° 11,

5% Il y a lieu de remarquer que la Charte d’Addis Abéba a accueilli les « objectifs »
du préambule de la Charte de San Fransciso en tant que « principes » ou règles de
droit impératives ne laissant plus désormais de doute qu’ils relèvent définitivement
du jus cogens.

312
312 BARCELONA TRACTION (OP. IND. AMMOUN)

leur souveraineté. Nonobstant cette séquence ininterrompue de précé-
dents dans la vie des peuples, la doctrine occidentale, à un certain nom-
bre d’exceptions près 5’, persiste à refuser à ce droit — tel que dénommé
pourtant dans le texte français de la Charte et qu'il l’a été dans les ré-
solutions et les déclarations de l’Assemblée générale — les attributs
d’une norme juridique impérative. Les tenants de cette doctrine sem-
blent regarder nostalgiquement vers le temps où l’on pouvait impunément
dénier, sans blesser un «droit public européen » le droit d’autodétermi-
nation aux peuples aspirant à se libérer de la domination des Etats
qui les avaient soumis et colonisés. Contre les défenseurs des derniers
bastions du droit traditionnel, se dresse ainsi une fois de plus, avec l’ap-
pui d’une minorité occidentale, le puissant rassemblement des juristes
et des hommes de pensée ou d'action des pays latino-américains et
afro-asiatiques ainsi que des pays socialistes. Pour eux tous l’autodéter-
mination est une conquête définitive du droit international positif. On
sait, en outre, qu'une majorité d'Etats se sont prononcés, par l’organe
de leurs représentants à la conférence de Vienne en 1969 sur le droit
des traités, pour une solution du problème du jus cogens susceptible de
sanctionner définitivement les principes de la Charte, considérés par
eux comme des normes juridiques impératives **. Aussi bien a-t-il paru
opportun que ces principes — ceux issus à l’origine de l'esprit de la
révolution américaine ou de la révolution française non exceptés —
dont l'inspiration religieuse n’est pas ignorée, fussent réaffirmés solen-
nellement. Ils Pont été au cœur même de l’Afrique par le chef de l'Eglise
catholique. S’adressant aux Africains et, par-delà ceux-ci, au monde
entier, Sa Sainteté Paul VI, renouant la tradition, a dénoncé le 2 août

57 Le problème était cependant résolu affirmativement dans son ensemble dès
1950 par un des précurseurs de la nouvelle conception qui écrivait: «It is already
the law, at least for Members of the United Nations, that respect for human dignity
and fundamental human right is obligatory » (Ph. Jessup, À Modern Law of Nations,
1950, p. 91).

Ecrivant peu d’années après, M. G. I. Tunkin notait que «les représentants des
Puissances coloniales, malgré une recommandation verbale de notre principe, se
sont efforcés en fait d’en faire une peau de chagrin, de l’édulcorer et de réduire à
rien sa tendance émancipatrice. Parfois même, ils nient son existence en droit
international. » (Op. cit., p. 45.)

58 Telle avait été l'opinion exprimée dans le rapport concernant la responsabilité
des Etats soumis à la Commission du droit international (Annuaire de la Commission
du droit international de 1957, vol. IX, p. 129-130, n° 2 à 7).

D'autre part, une propostion conjointe de la Birmanie, du Cameroun, du Ghana,
de l’Inde, du Liban, de Madagascar, de la Syrie, de la République arabe unie et de
la Yougoslavie prévoyait que «tout traité qui serait en conflit avec la Charte des
Nations Unies serait dépourvu de validité et aucun Etat ne pourrait en invoquer le
bénéfice». (Doc. des Nations Unies, A/AC.125/L.35, par. 2.) L’article 64 de la
convention sur le droit des traités de 1969 a sanctionné le principe de cette propo-
sition en disposant que «si une nouvelle norme impérative du droit international
général survient, le traité existant qui est en conflit avec cette norme devient nulet
prend fin ».

313
313 BARCELONA TRACTION (OP. IND. AMMOUN)

1969 à Kampala, devant cinq chefs d’État, la discrimination raciale,
réaffirmant l'égalité des peuples et le droit de chacun d’eux à une vie
libre et digne °°.

20. Il convient de rappeler, pour terminer cette digression nécessaire,
que les progrès réalisés dans l'application efficace des principes de la
Charte sont dus, dans une large mesure, à la contribution des représen-
tants des pays du tiers monde aux Nations Unies, qui se sont ralliés
à l'interprétation raisonnable de l’article 2, paragraphe 7, de la Charte,
concernant le domaine réservé ©.

On sait que ce texte s'était départi, malgré l'opposition de la Belgique,
de la rigueur de l’article 15, paragraphe 8, du Pacte de la Société des
Nations, et qu'il a reçu sa rédaction actuelle sur l’insistance des Etats-
Unis, sans doute afin de suivre l’évolution du droit que percevaient
déjà les congressistes de San Francisco. Un consensus s'était alors
établi selon lequel il appartient aux organes des Nations Unies d’inter-
préter les textes de la Charte qu'ils appliquent. Et par la suite l’appli-
cation du nouveau texte devait s'adapter à l’internationalisation crois-
sante de la vie des peuples entraînant un recul corrélatif incessant du
concept de la souveraineté absolue !.

Il est remarquable de constater que ia Cour permanente de Justice
internationale s'en était si bien rendu compte qu'elle déclarait dans
Pavis consultatif de 1923 relatif aux décrets promulgués en Tunisie et
au Maroc:

« La question de savoir si une certaine matière rentre ou ne rentre
pas dans le domaine exclusif d’un Etat est une question essentiel-
lement relative: elle dépend du développement des rapports inter-
nationaux. » (C.P.J.I. série B n° 4, p. 24.)

Mais la même Cour n’en demeurait pas moins fidèle à un certain
positivisme qui avait culminé avec l’arrêt dans l'affaire du Lotus en
1927 et qui n’a cessé d’influencer ses arrêts subséquents. Elle déclarait
ainsi dans l’arrêt de 1932 concernant les Zones franches de Haute-
Savoie et du Pays de Gex que « dans le doute une limitation de la souve-
raineté doit être interprétée restrictivement % ».

5 Journal Le Monde du 3 août 1969.
60 Cf. M.S. Rajan, United Nations and Domestic Jurisdiction, p. 521 à 524.
$t Voir entre autres opinions séparées de A. Alvarez, toutes tournées vers un
avenir considéré comme inéluctable, son opinion dissidente jointe à l'avis consultatif
sur la Compétence de I’ Assemblée générale rendu en 1950 par la Cour internationale
de Justice, où il disait:
«La psychologie des peuples a subi de grandes modifications; une nouvelle
conscience internationale universelle se fait jour, qui demande des réformes
dans la vie des peuples. Cette circonstance, s’ajoutant à la crise que traverse
depuis quelque temps le droit des gens classique, a ouvert Ja voie a un droit
international nouveau. » (C.I.J. Recueil 1950, p. 12.)
62 C.P.J.I. série A/B n° 46, p. 167.
Dans son opinion dissidente en l'affaire de l’Anglo-Iranian Oil Co., M. Read

314
314 BARCELONA TRACTION (OP. IND. AMMOUN)

C’est sur ce terrain, en particulier, que les organes des Nations Unies,
forts de la présence des pays nouveaux épris d’un nouveau droit, de-
vançant Jes instances juridictionnelles apparemment attachées à la
tradition, ont tracé la voie du renouvellement. L’Assembiée générale
et le Conseil de Sécurité, saisis des questions intéressant la communauté
internationale, ou touchant les grands principes de la Charte, ont fini
après de longs débats, session après session, par passer outre à l’objec-
tion tirée de l’article 2, paragraphe 7, grâce à une interprétation exten-
sive raisonnable —— expresse ou tacite — de ce texte °°. Le chemin fut
long et ardu entre 1946, quand l'Egypte ne réussissait pas à obtenir
une décision du Conseil de Sécurité contre la puissance occupante,
et la déclaration de 1960 sur loctroi de l’indépendance aux pays
et aux peuples colonisés: déclaration sur laquelle s'appuient dé-
sormais, non sans succès, les peuples luttant pour leur libération et
que le Conseil de Sécurité s’est décidé à confirmer par sa résolution du
20 novembre 1965 appuyant le droit à l’indépendance de la Rhodésie
du Sud et à décider de son propre avenir.

*
* *

Il convenait d’évoquer cette longue série de faits en vue d’éclairer
un aspect nouveau de l’évolution du droit des gens en général, et de ses
deux grandes sources en particulier. Ce qui a été admis pour les traités
après la condamnation de la théorie de la représentativité et l’efficacité
accrue des principes de la Charte grâce à l'interprétation de moins en
moins stricte de l’article 2, paragraphe 7, doit vraisemblablement l'être
pour la coutume internationale et son application en la présente affaire.

soutient, au contraire, une thèse ouverte sur le devenir déjà perceptible de la con-
ception de la souveraineté. On y lit:

«L’énoncé d’une déclaration est l’exercice de la souveraineté de l'Etat; il
n’en est, en aucun sens, une limitation. En conséquence, on doit l’interpréter
de manière à donner effet à l’intention de l'Etat telle qu’elle se dégage des
termes employés et non par une méthode restrictive, ayant pour objet de
mettre à néant l’intention de l’Etat qui a exercé ce pouvoir souverain. » (C.L.J.
Recueil 1952, p. 143.)

63 Ainsi en a-t-il été à propos de la revendication de l'indépendance de la Tunisie
et du Maroc depuis 1951, de celle de Chypre et de l’Irian occidental depuis 1954,
de l’Algérie depuis 1955, de l’Angola depuis 1960, de la Rhodésie depuis 1961,
enfin, en 1963, de l’ensemble des pays occupés par le Portugal. II en a été de même
en ce qui concerne les droits de l’homme relativement aux personnes d’origine
indienne en Afrique du Sud depuis 1946, de l’apartheid depuis 1948.

On remarquera toutefois que des puissances qui s'étaient fermement opposées
à l'intervention de l'ONU dans les précédentes affaires ont rejeté l’objection fondée
sur l’article 2, paragraphe 7, quand il s’est agi des interventions en Espagne en 1946,
dans l’affaire Grèce v. Albanie, Bulgarie, Yougoslavie en 1948, en Tchécoslovaquie en
1948 et en Hongrie en 1956. M. S. Rajan a souligné à ce sujet que l’élément poli-
tique et les effets de la guerre froide ont eu dans ces cas une influence indéniable
(United Nations and Domestic Jurisdiction, p. 177-178).

315
315 BARCELONA TRACTION (OP. IND. AMMOUN)

C'est en prenant en considération ce qui précède et les conclusions
qui s’en dégagent qu’on se rendra compte dans quelle mesure la coutume
de la protection diplomatique est susceptible de recueillir un nombre
suffisant d’adhésions pour couvrir de nouvelles hypothèses telles que
celle soumise à la considération de la Cour de céans.

21. Après cette indispensable incursion dans le débat que soulèvent
les aspects nouveaux de l'élaboration de la coutume, et passant à la
jurisprudence internationale, on constate qu'elle ne fournit que peu
de précédents étayant le droit de protection diplomatique des action-
naires se plaignant d’un préjudice indirect.

La jurisprudence internationale n’est elle-même qu’une source auxiliaire
du droit et ne supplée pas aux sources principales que sont les traités et la
coutume. Mais considérée en tant qu’élément de celle-ci, il semble qu’elle
ne remplit pas, en l’espèce, les conditions l’habilitant à être retenue comme
un précédent coutumier.

En effet, les précédents ayant trait plus ou moins directement à la
question envisagée ont été jusqu'ici, faut-il le répéter, ceux-là seuls qui
émanaient de juridictions arbitrales. Les juridictions de jugement n’ont
pas été appelées à se prononcer à cet égard avant là présente affaire.
Au surplus, la justice arbitrale, étant donné les cas qui lui ont été soumis,
en est restée à ce jour à la seule hypothèse où l’action est intentée en
faveur des associés ou actionnaires d’une société dont l’Etat national
lui-même est l’auteur du dommage. La jurisprudence, pas plus que la
pratique conventionnelle, ne vient donc en aide à la thèse selon laquelle
la protection diplomatique s’étend aux actionnaires indirectement lésés
par un Etat autre que l’Etat national de la société.

22. En ce qui a trait à la pratique des Etats, on ne peut nier que nom-
breuses sont les positions adoptées qui dénotent l'intention d’inclure
dans le cadre de la protection diplomatique les réclamations des action-
naires d’une société de tierce nationalité.

Dans quelle mesure les positions ainsi adoptées peuvent-elles contribuer
à la formation de la coutume?

Il est évident tout d’abord que de telles attitudes ne sauraient être
comptées au nombre des précédents constitutifs de la coutume inter-
nationale que si leurs auteurs ne s’en départissent pas après s’en être
prévalus. Or, dans le dénombrement de ces précédents, on peut reprocher
à plus d'un Etat des attitudes contradictoires qui privent ces dernières
de tout effet juridique. La constance de la pratique française et, depuis
le début du siècle, de celle des Etats-Unis ne suffit pas pour établir une
coutume censée être universelle. Et cela d’autant moins qu’un usage ne
contribue à la formation de la règle coutumière que si Etat qui s’en prévaut
ou cherche à l’imposer et celui qui s’y soumet ou le subit ont, comme il a
déjà été dit, l’un et l’autre conscience que cet usage est l'expression d’une
obligation juridique à laquelle nul d’entre eux ne saurait se soustraire.

La manifestation de volonté d’un Etat qui serait contestée par l’autre

316
316 BARCELONA TRACTION (OP. IND. AMMOUN)

partie demeurerait un acte isolé dépourvu d’effet. Et combien nombreuses
sont les attitudes des Etats qui se sont heurtées à lopposition des parties
adverses. Telles sont, uniquement à titre d’exemples, celles de la France
dans les affaires suivantes: Société des quais, docks et entrepôts de Constan-
tinople *; Société Limanova; Société du chemin de fer de Tirnovo; Com-
pagnie royale des chemins de fer portugais; Société lettone de chemins de
fer; enfin diverses sociétés en Mozambique. Des Etats-Unis dans les
affaires Kunhardt; Alsop; Ruden; du Chemin de fer de la baie de Delagoa;
de la Vacuum Oil Company de Hongrie; de la Romano-Americana et de la
Tlahualilo. Du Royaume-Uni dans les affaires déjà citées du Chemin de
fer de la baie de Delagoa et de la Tlahualilo et celle de la Mexican Eagle Co.
De la Suisse dans les affaires de la Compañia Argentina de Electricidad
et de la Compañia Italo-Argentina de Electricidad. Des Pays-Bas dans
l'affaire Baasch et Rômer et dans celle de la Mexican Eagle Co. Enfin de
l'Italie dans les affaires Canevaro et Cerruti.

Il n’est pas sans intérêt, par ailleurs, d’observer que près de 90 pour
cent des oppositions à une telle protection diplomatique émanaient
d’Etats encore en voie de développement.

23. Reste à savoir, au regard de l'élaboration de la coutume, ce qu'est
actuellement l’état de la doctrine quant aux questions posées.

Les thèses énoncées par celle-ci ne consistent pas uniquement en des
propositions de lege ferenda. Elles sont souvent l’exposé de normes de
droit positif. Elles en sont même parfois, l’un des éléments auxiliaires de
formation, ainsi que le confirme, à la suite d’une pratique plusieurs fois
séculaire, l’article 38, paragraphe 1 4) du Statut de la Cour. Peut-on ne
pas évoquer à ce propos la durable influence qu’ont eue, dans l’évolution
du droit des gens, maintes doctrines définies jadis par Ulpien, et dans les
temps modernes par Vittoria et Suarez, puis par Bodin, Grotius, Vatel,
Calvo, Anzilotti, Politis, pour ne citer que quelques-uns des publicistes
de renom.

Je me hâte de dire que la doctrine n’est pas représentée uniquement
par les écrits des auteurs. On la trouve exprimée, comme on sait, dans les
travaux des conférences juridiques et des institutions, instituts ou associa-
tions de droit international. On ne devrait pas non plus manquer de la
puiser — et c’est sur quoi je voudrais insister — dans les opinions séparées
des juges auxquelles j’ai cru devoir si souvent me référer. Je dois souligner
tout d’abord que l’autorité des précédents des deux Cours internationales
découle, entre autres motifs, du fait même que leurs arrêts comportent
les opinions dissidentes ou individuelles de leurs membres. Ce n’est point
là un paradoxe; car, pour apprécier la valeur d’une décision judiciaire,

54 L'opposition de la Sublime Porte fut tellement ferme que le Gouvernement
français en vint à la menacer de saisir la douane de Mityléne, de ladministrer et
d’en retenir les revenus nets jusqu’à complète satisfaction (Documents diploma-
tiques français, 2° série, t. I, n° 349, 364, 455 et 497, ainsi que l’exposé du ministre
des Affaires étrangères Delcassé à la Chambre des députés le 4 novembre 1901).

317
317 BARCELONA TRACTION (OP. IND. AMMOUN)

il faut pouvoir se rendre compte dans quelle mesure elle exprime l’opinion
de la Cour, et quelles objections ont pu lui être faites par des juges non
moins qualifiés que ceux qui y ont souscrit. Tel serait le cas des jugements
des juridictions supérieures dans le système anglo-américain, où la valeur
des opinions dissidentes le cède peu ou prou à l’autorité reconnue du
case-law. C’est probablement ce qui a fait dire à Charles Evans Hughes,
ancien juge à la Cour permanente puis Chief Justice des Etats-Unis, ainsi
que le rappelait M. Ph. Jessup dans son opinion dissidente fortement
motivée jointe à l'arrêt du 18 juillet 1966 de cette Cour:

« Une opinion dissidente exprimée dans un tribunal en dernier
ressort est un appel à l'esprit toujours présent du droit, à l’intelli-
gence d’un jour futur où une décision ultérieure rectifiera peut-être
l'erreur dans laquelle le juge qui émet cette opinion croit que le
tribunal est tombé. » (C.1.J. Recueil 1966, p. 323.)

Et les opinions des juges des deux Cours internationales ne puisent-elles
pas une autorité accrue du fait que ces juges ont été élus, selon l’article 9
du Statut de l’une et l’autre juridiction, de manière à assurer «dans
l’ensemble, la représentation des grandes formes de civilisation et des
principaux systèmes juridiques du monde ».

Cette autorité n’est autre que celle de juristes particulièrement qualifiés
qui s'inscrit dans le cadre général de la doctrine. Ainsi, M. St. Korowicz,
étudiant l'opinion des sept juges dissidents dans l'affaire du Régime
douanier austro-allemand, la ramène à «la doctrine des publicistes » qui
est considérée par l’article 38, paragraphe 1 d), du Statut de la Cour,
comme «un moyen auxiliaire de détermination des règies du droit ».

Et, faut-il ajouter, de quelle autorité doctrinale ne doivent pas jouir
les opinions concordantes des juges dissidents, quand l’arrêt a été rendu
à voix égales grâce au vote prépondérant du Président, c’est-à-dire, avec
le respect qui lui est dû, à une majorité «technique ou statutaire », ainsi
que le soulignait M. Padilla Nervo dans son opinion dissidente jointe à
l’arrêt précité du 18 juillet 1966.

Pour en revenir à la question discutée concernant l’état de la doctrine
envisagée du point de vue de la formation de la coutume quant aux points
soulevés par la présente cause, il va de soi que la doctrine dont on se
réclamerait doit représenter, sinon un consensus assez général, du moins
un courant d'opinion prédominant. Or, dans le cas de la protection diplo-
matique des actionnaires lésés par un Etat tiers, la doctrine est fortement
divisée, et les auteurs qui admettent cette protection le sont également,
on l’a vu ©, sur son fondement juridique.

24. Je voudrais ajouter, uniquement pour les besoins de la discussion,

65 Supra, n° 10.

318
318 BARCELONA TRACTION (OP. IND. AMMOUN)

que si l’on pouvait s’en tenir à l’opinion qui fait de la protection diploma-
tique des actionnaires une dérogation, un tempérament à la règle du
respect de la personnalité morale de la société, il faudrait encore se de-
mander si l’exception à la règle peut être étendue, par voie d’analogie,
au cas qui nous occupe.

On sait que dans le cas où la société est de la nationalité du défendeur,
l’action sociale ne peut être engagée contre celui-ci que par les voies des
recours internes, l’action internationale sur la réclamation de la société
elle-même étant exclue contre l'Etat auquel elle ressortit. Aucune assimi-
lation ne pourrait être relevée, faute d’un texte, avec le droit de la com-
munauté européenne. C’est en conséquence l'impossibilité juridique
d'exercer l’action internationale à f’encontre de l'Etat national de la
société, qui aurait ouvert la voie à l’action supplétive des actionnaires
indirectement lésés et en aurait légitimé l'exercice.

Cette éventualité ne se rencontre pas dans le cas du préjudice causé par
un Etat de tierce nationalité. Car l’exercice de la protection diplomatique
n’étant pas une compétence liée, l’absence de recours de l’Etat national
de la société n’est pas la conséquence d’un obstacle juridique et peut
n'être que temporaire. Cet Etat, tel le Canada, jouit à cet effet d’un pou-
voir discrétionnaire. Il n’y aurait donc pas lieu de rechercher pourquoi
il s’est abstenu de saisir la Cour concurremment avec la Belgique, ou s’il
s’en est abstenu de façon définitive. Quelle qu’ait pu être ou que serait
éventuellement son attitude, la question resterait entière: celle de savoir
si PEtat national des actionnaires jouit ou non du droit d’endosser la
réclamation de ces derniers en raison des griefs dont aurait souffert la
société elle-même. Question purement juridique sur laquelle la volonté
contingente de l’Etat national de la société n’aurait aucun effet.

Il convient, d’autre part, d'envisager, d’un point de vue pratique, les
conséquences qu’entrainerait l'exercice ultérieur par l'Etat national de la
société de son droit manifeste d’Etat protecteur de celle-ci. S’il se décidait
à saisir la justice internationale après que l’aurait fait l'Etat national des
actionnaires, il ne pourrait vraisemblablement obtenir, à son tour, une
réparation pour le préjudice causé à la société, la réparation qui lui
serait due ayant déjà été allouée à l’autre Etat. Non seulement l’analogie
ne serait pas logiquement justifiée, étant donné la différence essentielle
séparant les deux hypothèses, mais elle serait, en outre, contraire par ses
conséquences à une saine justice.

25. On pourrait cependant étendre l’exception autorisant l’action de
PEtat national des actionnaires à l'hypothèse où la société a cessé d’exister.
L’impossibilité d’agir au nom de celle-ci par son Etat national se ren-
contre, quoique pour un motif différent, comme dans le cas où elle aurait
été de la nationalité de l'Etat 4 qui le dommage est imputé. En outre,
il n’y aurait nul risque qu’entrent en confit les réparations susceptibles
d'être réclamées, pour un même grief, par l'Etat national de la société

319
319 BARCELONA TRACTION (OP. IND. AMMOUN)

et par celui des actionnaires. La réclamation de l’actionnaire serait alors
justifiée par un droit propre puisque, après paiement des obligataires et
autres créanciers, le reliquat des avoirs de la société revient directement
aux actionnaires.

Cette hypothèse ne trouverait pas toutefois application dans la présente
cause. La déclaration de faillite, tout autant que la mise sous administra-
tion judiciaire ou sous receivership, n’a pas pour effet immédiat de mettre
fin à la vie de la société, du moins dans la généralité des systèmes juri-
diques dont font partie ceux des deux Parties litigantes, l'Espagne et la
Belgique. La déclaration de faillite, tout en entraînant des effets immédiats
touchant le dessaisissement du failli et l'administration de la société, la
constitution de la masse des créances et de celle des dettes, la suppression
des délais dont dettes et créances sont affectées, peut être clôturée par un
concordat aux termes duquel la société, qui n’a pas cessé d’exister, reprend
le cours de sa vie normale.

La déclaration de faillite de la Barcelona Traction n’ayant pas eu d’au-
tres effets juridiques que ceux qui viennent d’être rappelés, n’autorise pas,
en conséquence, l’action ut singuli des actionnaires de cette société.

26. La Partie demanderesse soutient cependant que la Barcelona Trac-
tion a cessé d’exister par suite de certaines mesures prises par les autorités
judiciaires espagnoles, qu’elle a qualifiées dénis de justice, usurpation
de compétence, abus de droit ou détournement de pouvoir. La société
serait, par suite, «pratiquement défunte », pour parler le langage de la
sentence arbitrale dans l’affaire du Chemin de fer de la baie de Delagoa,
repris dans l'affaire E/ Triunfo. I] ne s’agit donc plus des effets juridiques
de la déclaration de faillite, mais d’un événement relevant du fond et dont
l’examen peut être entrepris, à ce stade de la procédure, étant donné la
jonction au fond de l’exception préjudicielle touchant le jus standi.

Il faut d’abord écarter ces deux précédents du débat; car dans l’affaire
du Chemin de fer de la baie de Delagoa comme aussi dans l’affaire El
Triunfo, il a été estimé que la société a cessé d’exister par suite de l’annula-
tion de la concession qui en faisait l’objet. Ce qui n’est pas le cas dans
l'affaire de la Barcelona Traction dont les activités ne se sont pas arrêtées.

Mais si cette société n’a pas cessé d’exister faute d’objet, peut-on raison-
nablement alléguer que les mesures auxquelles il a été fait allusion ont
entraîné, en fait, sa disparition? I] ne le semble pas.

Ces mesures seraient notamment les suivantes:

La déclaration de la faillite d’une société étrangère n’ayant pas un
domicile réel en Espagne et le rejet de opposition au jugement déclaratif
de faillite nonobstant le non-écoulement du délai d'opposition; l'extension
des effets de la faillite de la société holding aux sociétés filiales en mécon-
naissance de leurs personnalités juridiques sous prétexte de leur caractère
unipersonnel; la saisie des titres de la société filiale Ebro et l’extension
de cette saisie aux titres se trouvant à l’étranger, en violation de la sou-

320
320 BARCELONA TRACTION (OP. IND. AMMOUN)

veraineté de l'Etat étranger, et sans égard aux droits de la société détenant
en garantie les titres susindiqués; les attributions données par le juge de
Reus aux organes de la faillite à l’effet de révoquer les administrateurs
des sociétés filiales et d’en nommer de nouveaux: autant de mesures qui
auraient préludé, selon le demandeur, à la réalisation de l’objectif en vue,
lequel aurait été la cession, à un prix dérisoire, à un groupe espagnol, la
société Fuerzas Eléctricas de Cataluña, des titres appartenant aux action-
paires de la Barcelona Traction. Cette cession aurait été réalisée par les
syndics de la faillite, lesquels, se constituant en assemblée générale de
l'Ebro, auraient décidé:

a) que le livre-registre des actions tenu à Toronto serait désormais tenu
et conservé au nouveau domicile social de l’Ebro, transféré de Toronto
à Barceione;

b) que ladite société ne reconnaîtra comme titulaire d’actions que ceux
qui seront mentionnés dans ledit livre-registre créé en juin 1951;

c) la création de titres nouveaux en remplacement des anciens et leur
inscription au livre-registre tenu à Barcelone;

d) la cession par décision judiciaire des titres nouveaux au groupe
espagnol représenté par la société Fuerzas Eléctricas de Cataluña.

Si telles ont été les mesures dont l'Etat demandeur se plaint, prises
aux fins de ladite cession, peut-on alléguer qu’elles ont entraîné l’extinc-
tion de la société Barcelona Traction?

La cession forcée des actions, à l’instar d’une cession volontaire ou
amiable, n’est nullement de nature à affecter l'existence de la société.
Les actions d’une société anonyme, telle que la Barcelona Traction,
qu’elles soient au porteur ou nominatives, sont précisément conçues de
par la loi pour être transmissibles pendant le cours de la vie de la société.
Une cession nulle ou illégale des titres peut donner ouverture, le cas
échéant, à une action judiciaire en reconnaissance de la nullité ou en
annulation, elle ne peut avoir un effet quelconque sur l'existence de la
société dont les actions ont passé en d’autres mains.

Aussi bien la Barcelona Traction était-elle si loin d’être « pratiquement
défunte », qu’elle a été à même, sans perdre sa personnalité morale par
suite de la déclaration de faillite ou des mesures dont elle a été l’objet,
de solliciter et d’obtenir ia protection diplomatique du Canada, des Etats-
Unis, de la Grande-Bretagne et de la Belgique, ainsi que la protection
judiciaire de cette dernière sur la base de sa première requête de 1958.

27. En définitive, le droit revendiqué par l’État national de l’action-
naire d’endosser sa réclamation contre un Etat tiers ne constituant pas
une exception à une règle de droit dont on solliciterait ’extension à un
cas nouveau, mais pouvant découler de l’éventualité de l’existence d’une

321
321 BARCELONA TRACTION (OP. IND. AMMOUN)

coutume internationale, il y aurait lieu de conclure que les éléments cons-
titutifs de celle-ci, à puiser à des degrés divers dans la pratique conven-
tionnelle ou celle des Etats, dans la jurisprudence internationale ou dans
la doctrine, ne sont pas de nature à corroborer ce cas nouveau.

_ 28. Sil est apparu que la protection diplomatique ne relèverait pas
d'un principe général de droit reconnu par les nations, mais du droit
coutumier international, il ne serait cependant pas interdit, pour étudier
l'éventualité de l’extension de cette protection aux actionnaires d’une
société, de recourir à l’analogie que le problème peut présenter dans le
cadre des rapports que soutiennent le droit interne et le droit international.
Il ne s’agirait pas, par ce raisonnement, de dégager des systèmes juri-
diques nationaux un principe général de droit, mais de rechercher, con-
formément aux règles de la logique juridique, les conséquences de ces
rapports sur la formation de la coutüme en ses divers éléments.

29. Il y a lieu de remarquer, à ce stade de la discussion, que l’appli-
cabilité des catégories du droit national au droit des gens soulève l’im-
portante question tendant à déterminer si un Etat n’est tenu de concéder
aux étrangers que les droits qu’il garantit à ses propres nationaux, ou s’il
doit leur assurer un traitement minimum conformément à une «norme
internationale de justice », que définiraient les règles du droit des gens et
qui peut, dans certains cas ou en de certains pays, être plus avantageux
que celui dont jouissent les nationaux eux-mêmes %.

On sait que dans le droit international public de l’ Amérique latine,
l’égalité de traitement est liée à la conception que se font les juristes latino-
américains de la responsabilité des Etats et de la protection diplomatique.
Ces juristes, qui la considèrent comme un des piliers de leur conception
du droit des gens, l’avaient défendue à la conférence de 1930 de La Haye,
la fondant sur l'égalité entre les Etats et la nécessité pour leurs pays de se
protéger contre les interventions des puissances politiquement, militaire-
ment et économiquement fortes. Dix-sept juristes de diverses nationalités
s'étaient ralliés à cette doctrine. Mais la prépondérance demeurait aux
tenants du droit traditionnel qui formaient la majorité à la conférence,
et l'échec des Etats latino-américains ne fit que renforcer leur attachement
à leur doctrine. Aussi à la neuvième session de la Commission du droit
international, M. Padilla Nervo s’en est-il fait l’interprète autorisé,
concluant que «les règles internationales établies en la matière ont été
fondées presque entièrement sur l'inégalité des rapports entre grandes
puissances et petits Etats 66% ».

66 D’aucuns envisagent également, comme on sait, l'éventualité d’accorder le
traitement de la nation la plus favorisée, ou tout simplement une juste réparation,
ou un traitement équitable ou raisonnable, ou enfin d’adopter une solution de
compromis fondée sur la jouissance des droits et des garanties individuelles iden-
tiques à ceux dont jouissent les nationaux et qui «ne peuvent ... être moindres que les
«droits fondamentaux de l’homme » reconnus et définis dans les instruments inter-
nationaux contemporains ». (Annuaire de la Commission du droit international, 1957,
If, p. 128.)

66% Annuaire de la Commission du droit international, 1957, I, p. 165.

322
322 BARCELONA TRACTION (OP. IND. AMMOUN)

Telle est également la conception des pays d’Afrique et d’Asie. Le
délégué chinois à la conférence de 1930 de La Haye en a été un des prota-
gonistes à l’instar des juristes de l’Amérique latine. Et à la même session
que ci-dessus de la Commission du droit international, M. Matine-
Daftary, de l’Iran, a appuyé «la thèse latino-américaine ... de l’égalité
des nationaux et des étrangers $°». Enfin les représentants des Etats
d'Afrique et d’Asie qui ont été appelés à participer aux conférences juri-
diques se sont ralliés à la même conception.

*k
* *

La question est sans doute assez complexe. En principe, si l'Etat n’est
tenu qu'à établir l'égalité entre nationaux et étrangers, il faut alors
prendre en considération le droit interne afin d’en étendre le bénéfice
aux étrangers. Mais remarquons tout de suite que les droits à leur ac-
corder sur la base de l’égalité sont les droits substantiels. La solution
serait tout autre en ce qui concerne les droits juridictionnels, aux termes
desquels tout Etat est tenu d’assurer aux étrangers, par une législation et
une organisation judiciaire adéquates, conformes aux normes inter-
nationales, un recours judiciaire interne à défaut duquel un recours inter-
national serait possible.

Or telle est bien la solution qui prévaut pour les droits substantiels,
spécialement dans la perspective des Etats nouveaux ou économique-
ment handicapés. Elle se réclame du principe de l'égalité entre les na-
tions inscrit dans la Charte des Nations Unies et de la résolution de
l'Assemblée générale du 21 décembre 1952 relative au droit des peuples
d’exploiter librement leurs richesses et leurs ressources naturelles 67.

30. En faisant état de cette solution, on est amené à se demander s’il
nest pas établi, dans la généralité des droits nationaux, que l’action-
naire — outre son droit d’action propre en réparation d’un préjudice
direct subi ut singuli et lésant ses intérêts juridiquement protégés —
possède un droit d’action qu’il serait à même d'exercer en toutes cir-
constances, concurremment avec les organes de la société, en consé-
quence d’un préjudice subi par celle-ci et qui ne le toucherait lui-même
qu’indirectement ou de façon médiate.

Le droit des gens ne devrait-il pas s’aligner, quant à ce point, par le
même raisonnement auquel il vient d’être fait recours au précédent
numéro, sur la généralité des systèmes de droit internes dont découlent,
outre les institutions juridiques de l’ordre commercial, le concept de
la personnalité morale et les limites qui lui sont assignées? Certes ces

SD Zhid., p. 170.

67 Voir S. Prakash Sinha, op. cit., p. 94 à 96 et les interventions à la Commission
du droit international qu’il cite des représentants de l’Inde, de I’Iran, de la Répu-
blique arabe unie, de la Syrie et de la Thaïlande.

Voir aussi l’article 12 du projet concernant la condition des étrangers rédigé
par le comité juridique consultatif afro-asiatique cité par le docteur Mustafa Kamil
Yasseen, dans l’Annuaire français de droit international, 1964, p. 665.

323
323 BARCELONA TRACTION (OP. IND. AMMOUN)

systèmes ne sont pas sans différer parfois d’un pays à l’autre. Ce qui

serait cependant à la fois nécessaire et suffisant, c’est de rapporter la

preuve de l'existence d’un fonds commun à ces systèmes comportant
tels droits essentiels dont ne seraient pas exclus ceux sur lesquels peut
se fonder, en particulier, la Partie belge, à savoir:

a) le droit de formuler, auprès des administrations, des réclamations
ou des demandes au nom de la société;

b) le droit d’exercer des recours judiciaires ou administratifs aux lieu
ét place de la société, ou de défendre à une instance engagée contre
elle;

c) le droit de réclamer des réparations du chef d’un déni de justice ou
d’un abus de droit dont la société aurait souffert.

Ces différents droits figurent-ils au nombre de ceux que comporterait
un fonds commun à la généralité des systèmes juridiques nationaux?
Ou, au contraire, transcendent-ils les droits généralement attribués par
ces systèmes juridiques à l’actionnaire — et notamment les systèmes
juridiques du Canada, de la Belgique et de l'Espagne — et qui seraient:
a) le droit de vote au sein de l’assemblée générale, soit en vue des

décisions intéressant la société, soit pour la nomination des adminis-
trateurs et le contrôle de leur gestion et, le cas échéant, pour action-
ner ces mêmes administrateurs à la suite d’une faute qui leur serait
imputée dans l’exercice de leurs attributions;

b) le droit de négocier les titres dont ils ont la propriété;

c) les droits au dividende et à une éventuelle quote-part de l’actif en
cas de liquidation de la société;

d) ceux de bénéficier d'éventuelles souscriptions d’actions et de valeurs
de remplacement en cas de perte du titre 6.

x

Je penche 4 répondre par la négative. Sous une réserve cependant:
c’est que la société n’ait pas été dissoute; réserve dont il a déjà été traité ©
et qui n’a pas trouvé application dans le cas de la Barcelona Traction.

Une autre conclusion se dégage de cette discussion; elle peut étre
formulée sous la forme interrogative suivante: l’actionnaire n’ayant pas,
selon la législation locale, la possibilité d’ester en justice pour faire
valoir des droits propres à la société, l’exception du non-épuisement des
recours internes ne peut lui être opposée. S’il était néanmoins admis à
exercer ces droits devant le juge international, ne lui aurait-on pas
reconny plus de droit que la société elle-même?

58 La décision de la Commission arbitrale de 1965 dans l'affaire Brincard avait
évoqué, sinon tous ces droits, du moins la plupart d’entre eux. Le nouveau code de
commerce libanais, art. 105, donne une énumération plus complète comprenant
notamment le droit de céder le titre.

69 Supra, n° 25.

324
324 BARCELONA TRACTION (OP. IND. AMMOUN)

31. Le demandeur soutient toutefois que la nature juridique spéci-
fique des droits et intérêts des particuliers lésés est sans importance au
point de vue‘du droit de la protection de l’Etat dont ils sont les nationaux.

Il n'y a pas de doute que, dans l'instance internationale, l'Etat de-
mandeur «fait valoir son droit propre». Il n'intervient pas in favorem
tertii. Mais serait-il moins vrai que ce droit est celui «de faire respecter,
en la personne de ses ressortissants, le droit international »? Les deux
termes figurent dans l’arrêt souvent invoqué de la Cour permanente de
Justice internationale de 1924 dans l'affaire Mavrommatis ©. N'est-ce
pas à dire que le droit de l'Etat demandeur est à la mesure du droit
individuel violé et, partant, soumis aux mêmes conditions d'exercice?

Sans doute, faut-il ajouter, la responsabilité de l’Etat n’est pas néces-
sairement restreinte à l’hypothèse d’un préjudice causé à ses ressortis-
sants. Mais quand un préjudice est à l’origine de cette responsabilité,
le préjudice individuel ne peut être démuni d’effet sur l'exercice de cette
responsabilité.

32. Afin d’octroyer l’action judiciaire à |’ Etat national des actionnaires,
peut-on recourir ainsi que le soutient également le demandeur, sinon à
un droit formel, du moins à la notion d'intérêt?

Les griefs que la Belgique formule à l’égard de Espagne et qui ont
été exposés au cours des débats sur le fond, sont qualifiés par le deman-
deur, les uns de dénis de justice, les autres d’abus de droit. L'abus de
droit, de même que le déni de justice, est un acte internationalement
illicite, contrairement à l’opinion à laquelle semble se rallier le Gouverne-
ment espagnol. Il est consacré par un principe général de droit dégagé
des systèmes juridiques de l’ensemble des nations 7’. Le demandeur
voit, en outre, dans certaines de ses manifestations, un détournement de
pouvoir à retenir par le droit des gens, motif pris de ce que les droits
dont l'abus a été censuré. par la jurisprudence internationale sont, comme
en droit administratif interne, des pouvoirs ou des compétences. Cette
doctrine ne peut qu'être approuvée. Mais s’ensuit-il que l'institution
de l’abus de droit dans le domaine international ait pour but, comme le
détournement de pouvoir en droit interne, la sanction d’un droit ou d’un
intérêt objectif distinct du droit ou de l’intérét subjectif de l'Etat indivi-
duellement pris 72? Une étude aussi complète que possible de la notion
d'intérêt est nécessaire pour la solution de cette question et pour déter-
miner, chemin faisant, les domaines respectifs en droit international des
deux cogceptions objective et subjective de l’intérét.

70 C.P.J.L. série A n° 2, p. 12.
71 Opinion individuelle précitée de l'auteur, n° 35, p. 136, in fîne.

72 Cf. la référence du professeur Rolin, dans sa plaidoirie du 16 avril 1969, au
cours du professeur Guggenheim de 1949 à l’Académie de droit international.

325
325 BARCELONA TRACTION (OP. IND. AMMOUN)

33. On évoque, en droit privé, le vieil adage: « Pas d'intérêt, pas d’ac-
tion», tout en lui attribuant une acception quelque peu différente de
celle que lui donnait l'institution des Actions de la loi en droit quiritaire
romain. Avec plus de raison affirme-t-on que «l'intérêt est la mesure
de l’action». Mais de quelque formule que l’on se réclame, cela ne veut
certes pas dire que le sort de l’action est si intimement lié à l'intérêt du
demandeur que l’on puisse en déduire que tout intérêt est susceptible
de donner lieu à une action. Ne faudrait-il pas, au contraire, pour y don-
ner ouverture sur le plan international comme dans l’ordre juridique
interne, que l’on se trouve en présence d’un intérêt qui serait, selon le
mot de Jhering, un intérêt légitimement protégé, ou plus justement, sui-
vant la jurisprudence la plus récente en droit privé, un intérêt légitime
juridiquement protégé?

D'autre part, si l’intérêt en droit privé doit être, en principe, direct et
personnel, devrait-il en être de même en droit international pour autoriser
une action judiciaire?

Cela reviendrait à dire que La protection diplomatique est subordon-
née à deux conditions: que l'intérêt du réclamant soit un intérêt légitime
juridiquement protégé et qu’il soit, en même temps, direct et personnel.

34. Il semble que l’on doive, pour répondre a ces deux questions et
frayer la voie à la solution du cas des actionnaires, rappeler les diffé-
rentes actions auxquelles un droit ou un intérêt peut donner ouverture,
à savoir:

a) l’action individuelle exercée sur le fondement d’un droit ou d’un
intérêt subjectif;

6) l’action sociale, au nom d’une société érigée en personne morale,
exercée de même sur le fondement d’un droit ou d’un intérêt sub-
jectif, celui de la. société elle-même;

c) l’action exercée pour la défense d’un intérêt collectif ou général,
cet objectif consistant en la sauvegarde de la légalité, ou dans le
respect dû à des principes d’ordre international ou humain, traduits
en normes juridiques impératives (jus cogens).

Cette distinction m’a paru essentielle pour la discussion, notamment
afin d’éviter la confusion entre l’intérêt individuel et l’intérêt général
que la Partie défenderesse a relevée dans la sentence en l'affaire El
Triunfo et dans l'arrêt relatif au Cameroun septentrional.

*
* *

Il est généralement admis que l’existence d’un droit ou d’un intérêt
juridiquement protégé est une condition à l'exercice de chacune de ces
actions. La question ne fait pas ‘de doute en droit privé, qu’il s'agisse
d’une personne. physique ou d’une personne morale. On conviendra, en
conséquence, qu’il serait paradoxal que le droit des gens, dont l’une

326
326 BARCELONA TRACTION (OP. IND. AMMOUN)

des fonctions est de suppléer, le cas échéant, dans les rapports entre
Etats, aux défaillances de leur droit interne, puisse donner à l’Etat
endossant la réclamation de ses ressortissants, accès à la juridiction
internationale du chef d’un intérêt qui ne serait pas juridiquement pro-
tégé en vertu de la lex fori. Et par une analogie certaine, l'Etat agissant
proprio motu, pour la défense d’un intérêt personnel ou d’un intérêt
collectif, ne doit pas moins justifier d’un intérêt légitime juridiquement
protégé.

On peut constater, en conséquence, l'identité de vues sur ce point —
celui de l'intérêt légitime juridiquement protégé — entre les deux ordres
juridiques national et international portant respectivement sur les deux
aspects subjectif et objectif de la notion d'intérêt.

La question restant à débattre est donc celle de la preuve que l’in-
térêt dont se prévaut la Belgique est un intérêt légitime juridiquement
protégé. Cette preuve ne peut être rapportée dans le cas présent puis-
qu’il faut revenir à la /ex fori qui ne confère pas la protection juridique à
un tel intérêt.

35. L'identité de vues constatée ci-haut existe-elle aussi en ce qui a
trait à la nécessité d’un intérêt personnel et direct?

S’il est question de la troisième action mentionnée ci-dessus — celle
fondée sur un intérêt général, ou un intérêt international ou humain
de caractère objectif — cette condition ne serait pas exigée, ainsi qu’il
ressort de l’arrêt précité du 21 décembre 1962 et des opinions des juges
dissidents dans l’arrêt du 18 juillet 1966. Cet arrêt de 1962 constitue un
arrêt définitif comme l’ont établi à suffisance lesdits juges dissidents, et
pourrait être considéré aussi comme un arrêt de principe consacrant
le concept de l'intérêt général ou collectif, qui justifie l’action qu’un
Etat membre d’une organisation internationale telle qu’autrefois la
Société des Nations et aujourd’hui les Nations Unies, peut engager en
vue de la défense des buts de cette organisation touchant l’ensemble de
ses adhérents, dont les intérêts se présentent souvent en communion
parfaite avec ceux de l’humanité entière ©. Le principe que traduit cet
arrêt, sous-jacent dans maintes conventions allant de l’article 22 du
traité de Versailles et des Actes du Mandat aux traités relatifs aux
minorités et à la convention sur la prévention et la répression du géno-
cide, et confirmé explicitement par la pratique des Nations Unies ”,
se retrouve dans l’avis consultatif rendu en 1951 par cette Cour sur la
question des réserves à ladite convention, aux termes duquel: «les
Etats contractants n’ont pas d’intérêts propres; ils ont seulement, tous
et chacun, un intérêt commun 7°. Aussi M. I. Forster pouvait-il s'élever
avec force contre l’idée que «l'intérêt juridique puisse s’enfermer dans

13 Dans son opinion dissidente précitée, M. I. Forster qualifie justement de
détournement de pouvoir les agissements de l’Afrique du Sud contraires au but du
Mandat sur le Sud-Ouest africain ou Namibie. (C.L.J. Recueil 1966, p. 481.)

7 Supra, n° 20,

75 CJ. Recueil 1951, p. 23.

327
327 BARCELONA TRACTION (OP. IND. AMMOUN)

le carcan de l’étroite conception classique de l'intérêt juridique person-
nel de l'Etat demandeur 7».

36. Par contre, si l'Etat demandeur ne se présente pas pour la protec-
tion d’un intérêt collectif, mais se plaint d’un préjudice dont il aurait
souffert en tant que sujet de droit, il va de soi qu’il n’aurait accès auprès
de la juridiction internationale, pour revendiquer un droit subjectif,
que sur le fondement d’un intérêt personnel et direct.

A cette hypothèse doit être assimilée celle où l'Etat aurait endossé
la réclamation d’un ressortissant ainsi que cette Cour l’a précisé, après
la Cour permanente de Justice internationale, dans son arrêt du 6 avril
1955 en l'affaire Nottebohm, aux termes duquel:

«en prenant fait et cause pour l’un des siens, en mettant en mou-
vement, en sa faveur, l’action diplomatique ou l’action judiciaire
internationale, cet Etat fait, à vrai dire, valoir son propre droit,
le droit qu’il a de faire respecter en la personne de ses ressortissants,
le droit international 77».

En d’autres termes, c’est sur le fondement d’un droit ou d’un intérêt
subjectif que l'Etat agit en endossant la réclamation d’un de ses natio-
naux, ce national fût-il une personne juridique telle qu’une socitéé com-
merciale. Car aucune assimilation n’est à faire entre l’action sociale de
celle-ci et l’action fondée sur un intérêt collectif. Si la société représente
un faisceau d'intérêts individuels, l’Etat n’agit pas moins, en prenant
fait et cause pour elle, en tant que sujet de droit. Par contre, en se propo-
sant de prendre la défense de l’intérêt général de la communauté interna-
tionale ou de la collectivité humaine, il intervient en qualité de membre
de cette communauté ou de cette collectivité.

37. II a été dit que l’action de la Belgique doit être fondée sur un in-
térêt légitime juridiquement protégé 8, tout comme l’action au nom de
la collectivité. Mais à la différence de celle-ci, elle doit se prévaloir d’un
intérêt personnel et direct.

Ni l’une ni l’autre de ces conditions ne se trouve remplie par la de-
mande de la Belgique d’être autorisée à couvrir de sa protection judi-
ciaire les actionnaires de la Barcelona Traction.

Selon la lex fori à laquelle il faut revenir en la matière — à savoir celle
de l’ordre juridique commercial — on sait qu’il n’est pas donné à l’ac-
tionnaire dans une société de capitaux un droit d’action personnel et
direct aux lieu et place de l’action sociale ut universi, du moment que
le préjudice allégué aurait été infligé à la société en tant que telle. Quel
intérêt pourrait être le substitut de ce prétendu droit, sinon l’intérêt de
l'actionnaire à une gestion de l’entreprise en assurant la prospérité et à
la sauvegarde de la valeur économique incluse dans les titres. S’ensuit-

7 Opinion dissidente jointe à l’arrêt précité du 18 juillet 1966, C.1.J. Recueil 1966,
p. 478.

7 CLS. Recueil 1955, p. 24.

78 Supra, n° 34.

328
328 BARCELONA TRACTION (OP. IND. AMMOUN)

il qu’il jouirait de la faculté d’agir au nom de la société lorsqu'elle a
été elle-même l’objet d’un dommage ou d’une perte dus aux avatars
de la gestion? Tel ne serait pas le cas en droit interne ”, et il n’en devrait
pas être autrement en droit international. L’intérét de l’actionnaire et,
partant, celui de l'Etat endossant sa réclamation, pour personnel et
direct qu’il soit, n’est pas cependant, ainsi qu’on vient de le voir, juri-
diquement protégé. La Cour permanente de Justice internationale s’est
rangée à cet avis ®.

38. Passant à la thèse postulant le cumul de l’action sociale et de
l’action individuelle des actionnaires, soutenue par la Belgique, je ne
puis que relever l’absence de pertinence des exemples avancés à l’appui
de cette thèse, à savoir celui puisé dans l'avis consultatif de cette Cour
sur les réparations des dommages subis au service des Nations Unies,
ou celui d’un accident d’auto ou d’avion. Ces exemples se heurtent, l’un
et l’autre, aux objections que soulève, en l’espèce, l'existence aux termes
de la législation nationale, de la personnalité juridique de la société
couvrant les intérêts des actionnaires et en assurant la représentation.

En ce qui concerne l’avis consultatif, il est vrai que la réparation des
dommages sur la réclamation de l’organisation internationale ne met
pas obstacle à celle que solliciterait l'Etat dont le fonctionnaire des Na-
tions Unies est le ressortissant. C’est à juste titre qu’on a pu dire qu’un
même acte est susceptible d'engager la responsabilité internationale
de son auteur envers plusieurs sujets de droit s’il porte simultanément
atteinte à leurs droits respectifs. Mais la doctrine de l’avis consultatif
diffère essentiellement de la thèse soutenue par le demandeur concernant

7 Voir, à cet effet, la doctrine et la jurisprudence françaises qui n’admettent
l'exercice de l’action judiciaire en raison de la dépréciation des titres corrélativement
à la décroissance de l’actif social qu’en cas de faute des administrateurs, ainsi qu'il
a été souligné supra, n° 27.

Cf. G. Ripert, Droit commercial, 5° éd., par R. Roblot, tome I, n°° 1327 et 1328;
Solus et Perrot, op. cit., n° 277, et la jurisprudence à laquelle iis se réfèrent.

Et pour le droit anglo-américain, E. Beckett, « Diplomatic Claims in Respect of
Injuries to Companies», dans Transactions of the Grotius Society, vol. XVII, p. 192
et 193, qui signale le cas exceptionnel des administrateurs fautifs comme une règle
qui se retrouve dans le droit de la plupart des Etats.

Enfin dans le droit conventionnel on peut citer la convention conclue entre la
République Malgache et la société d’Ugine aux termes de laquelle les parties
«ne considéreront pas comme contraire à leurs engagements réciproques toute
réduction d'activité résultant d’aléas techniques graves ou de l’évolution de la
conjoncture économique générale ».

80 Arrêt dans l'affaire Oscar Chinn, C.P.J.I. série A/B n° 63, p. 88: « Aucune
entreprise, surtout une entreprise de commerce ... dont le succès est lié au cours
changeant des prix et des tarifs, ne peut échapper aux éventualités et aux risques
qui sont le résultat des conditions économiques générales. Certaines industries
peuvent faire de grands profits dans une époque de prospérité générale ou bien en
profitant d’un traité de commerce ou d’une modification des droits de douane;
mais elles sont aussi exposées à se ruiner et à s’éteindre à cause d’une situation
différente. »

329
329 BARCELONA TRACTION (OP. IND. AMMOUN)

la réclamation de l’actionnaire concurremment avec celle que présenterait
une société commerciale pour un préjudice dont elle a subi elle-même les
conséquences. Toute analogie est exclue en raison de cette différence
essentielle entre les deux hypothèses, laquelle découle de l’existence de
la personnalité morale de la société personnifiant les intérêts des action-
naires; en sorte que le préjudice qu’elle subit est celui-là même dont les
actionnaires pourraient se plaindre.

En effet, en considérant que deux sujets de droit, les Nations Unies
et l'Etat national du fonctionnaire de cette organisation, ont été simul-
tanément touchés par la lésion que celui-ci a subie, peut-on en déduire
qu’au sens de l’avis consultatif il n’y a eu qu’un seul dommage? Ii ne
le semble pas. Le même acte a causé deux dommages distincts dont
les réparations peuvent être cumulées, tout comme l’accident dont il a
été fait mention. Alors que c’est un préjudice unique qui atteint la société,
lequel ne peut donner lieu qu’à une unique réparation, et que pourrait
réclamer soit la société, soit l’associé ou l’actionnaire dans des conditions
qui ont déjà été examinées.

Faut-il ajouter que l’article 62 du Statut de la Cour qui prévoit l’in-
tervention est hors de cause? II n’est pas question en l’espèce d’une règle
de procédure, mais du droit d’action du chef d’un même acte interna-
tionalement illicite.

39. Tout concourt à démontrer, au terme de cette discussion, que
la protection diplomatique des actionnaires lésés par un Etat tiers ne
s’est pas constituée en coutume internationale manifestée sans équivo-
que ni ambiguïté par la trame des précédents en formant l’élément ma-
tériel, et définitivement établie par la conjonction de cet élément avec
l'élément psychologique de l’opinio juris.

Cette conclusion est renforcée par l’opinion déjà rapportée que se
font une multitude d’Etats — Etats nouveaux et d’autres, très nombreux,
en voie de développement — sur l’application de la protection diplo-
matique dont ils n’accueilleraient les règles que dans la mesure où celles-
ci tiennent compte de leur état de sous-développement, de subordination
économique et de stagnation sociale et culturelle où les ont laissés les
puissances coloniales et où ils risquent de demeurer longtemps face
aux puissances fortes de leur industrie, de leur technique et de leur
culture.

Cette opinion a été simultanément exprimée par les représentants
des Etats du tiers monde à l’Assemblée générale des Nations Unies
(Sixième Commission) à la Commission du droit international, au Comité
juridique consultatif afro-asiatique, à l’Institut de droit international,
dans les écrits des auteurs f!.

81 Voir S. Prakash Sinha, op. cit., p. 92 à 94. Voir aussi J. N. Hazard, dans
American Journal of International Law, vol. 55, 1961, p. 118, qui y écrit: «Some of
the states where investments have long existed have come to relate these investments
in their minds with conditions now politically abhorred. »

330
330 BARCELONA TRACTION (OP. IND. AMMOUN)

Ainsi le Comité juridique afro-asiatique, réuni en 1966 à Bangkok,
soulignait importance de ce problème en rappelant les interventions
d’un certain nombre de délégués à la Sixième Commission de l’Assem-
blée générale en 1964, aux termes desquelles

«les règles relatives à la responsabilité des Etats et à la protection
des investissements étrangers ont profondément affecté la situation
des Etats nouveaux ou économiquement faibles, ces règles ayant
été établies en partie contrairement à leurs intérêts #2».

Quand à l’Institut de droit international, il eut à étudier en 1967 à
la session de Nice, le problème des investissements dans les pays en voie
de développement. Les juristes du groupe afro-asiatique qui ont parti-
cipé aux travaux de cette session ont exprimé l’opinion de leur groupe
en répondant par la négative à la question de savoir si «les actionnaires
sont en droit de demander la protection diplomatique de leur Etat au
cas où la société dans laquelle ils ont investi ne peut ou ne veut pas la
demander elle-même à l’encontre du pays en voie de développement &.

40. Il semble définitivement établi que les précédents pouvant être
mis à contribution dans le dessein d’étendre la protection diplomatique
aux actionnaires indirectement lésés par un Etat tiers sont manifestement
insuffisants. Sans doute ressort-il des termes explicites de l’article 38,
paragraphe 1 b) du Statut de la Cour, que la pratique dont il est possible
de dégager la coutume générale est celle de la généralité et non de l’una-
nimité des Etats. Mais on en est encore loin, compte tenu de l’abstention
ou de l’opposition dont il a été fait état lors de l’analyse de la pratique
diplomatique ou conventionelle, ou de l’exposé de la doctrine *. II
n’en résulte certes pas que la généralité des Etats a déjà accueilli une
telle coutume. A plus forte raison en est-il ainsi si l’on prend en consi-
dération, comme il se doit, opposition massive des Etats nouveaux
ou en voie de développement, lesquels constituent la majorité des mem-
bres de la communauté internationale. Une coutume générale, sommes-
nous persuadés, ne peut plus désormais être reçue en droit international
sans que soit strictement tenu compte de l’opinion ou de l’attitude des
Etats du tiers monde.

82 Brief of doc., t. IV, p. 269.

83, Annuaire de l’Institut de droit international, 1967, I, p. 464, 471, 519 et 526, avec
les opinions de l’Inde (M. Nagendra Singh), de l’Irak (M. Kamil Yasseen) et de la
Turquie (M. Nihat Erim).

A noter aussi le propos du professeur Rolin à cette même session de l’Institut:

«Ce n’est donc pas la protection du capital comme tel que doit poursuivre
l’Institut, mais celui-ci se doit d'encourager les investissements au profit des
pays en voie de développement en donnant des garanties de part et d’autre,
tant à ces pays eux-mêmes, pour éviter un néo-colonialisme économique
amenant leur sujétion aux pays riches, que pour mettre les investisseurs à l’abri
de certains risques. » (Ibid., p. 414.)

8 Supra, n° 12 à 20, 22 et 23.

331
331 BARCELONA TRACTION (OP. IND. AMMOUN)

41. Deux autres questions on été discutées:

A. Celle de savoir si l'Etat national des actionnaires peut intervenir
pour la défense de sa fortune nationale, fortune dont les actions des
sociétés constituent un des éléments.

B. S'il peut le faire dans le cadre de la protection juridique de l’intérêt
que l'Etat porte au commerce international

Dans l’un et l’autre cas l’État jouirait d’un double droit d’action:
celui qui découle de la fiction, conçue par la doctrine et accueillie par
la jurisprudence, selon laquelle l'Etat en prenant fait et cause pour ses
nationaux exerce son propre droit; et celui qui lui serait attribué en
tant qu’il protège la fortune nationale ou les intérêts du commerce
international.

Cette double action suppose-t-elle deux dommages dont l'Etat cumu-
lerait la réclamation, ou un dommage unique dont l'Etat réclamerait
la réparation à un double titre?

Les actions d’une société appartenant à des nationaux étant au nombre
des éléments qui constituent la fortune nationale, l’action de l'Etat
pour la protection des droits de ses nationaux et celle se proposant la
protection de la fortune nationale seraient motivées par un dommage
unique affectant le même objet envisagé sous deux angles différents,
soit: la partie ou le tout.

Cela constaté, l'Etat ne pourrait revendiquer deux réparations différen-
tes, l’une pour le tort causé à ses nationaux, l’autre en faveur de la
nation — la composante de ces mêmes nationaux — dont l’économie
aurait été affectée. C’est le cas de dire, comme précédemment *, qu’un
cumul d’action ne serait pas concevable qui accorderait, pour un seul et
même préjudice, une première puis une seconde réparation.

D'autre part, ce prétendu droit d'intervention soulèverait les mêmes
objections que dessus concernant le prétendu droit d’action au nom des
actionnaires lésés par un Etat tiers, à savoir l’inexistence d’une règle
l’autorisant, reçue en droit international.

L'opposition des Etats nouveaux, ou en voie de développement, dont
on connaît déjà l’influence déterminante sur l’évolution du droit des gens
et la formation de ses règles, serait au surplus bien plus forte relative-
ment à l'admission d’une règle juridique autorisant l’extension de la
protection diplomatique, au-delà des intérêts des actionnaires ayant
souffert d’un préjudice du fait d’un Etat tiers, à l’intérêt de l’économie
générale de l’État national de ces derniers ou à celui qu’il porte au com-
merce international.

On sait que J. L. Brierly, sans se risquer aussi loin que G. Scelle, ou
que les juristes latino-américains, était partisan de la reconnaissance en
certains cas de la personnalité internationale de individu. I] disait que

« La doctrine orthodoxe, en insistant sur ce que seuls les Etats peu-

85 Supra, n° 38.

332
332 BARCELONA TRACTION (OP. IND. AMMOUN)

vent avoir des droits ou des devoirs internationaux, conduit à penser
qu’un préjudice causé à un citoyen individuel dans un Etat étranger
est un préjudice causé à son propre pays … et cette mystérieuse
quoique puissante abstraction, «l’honneur national», y est facile-
ment impliquée * ».

Et M. Ph. Jessup de reprendre la conclusion de M. Brierly, disant que la
reconnaissance des droits de l’individu tendrait aussi à mettre en échec
«la grave menace que constitue le fait, pour les Etats, de servir des in-
térêts économiques privés qu'ils identifient avec les intérêts nationaux #7 »,
Et il sembie bien que cette identification et la conception de l’honneur
national aient été à l’arrière-plan, sinon le motif déterminant, des inter-
ventions armées survenues au cours de l’histoire en Amérique latine, en
Afrique et en Asie.

La menace ne serait-elle pas encore plus grave si l'Etat, en endossant
les intéréts individuels de ses ressortissants, cumulait leur réclamation
avec celle attribuée à la nation pour la défense de ses intérêts économiques
ou de ses intérêts généraux dans le commerce international”?

42. A défaut d’une règle de droit positif légitimant le jus standi de la
Belgique, cette dernière se retourne vers l’équité pour y trouver une justi-
fication à sa réclamation.

C’est à tort que la Partie demanderesse a vu dans les sentences rendues
par application de la convention générale de 1923 entre les Etats-Unis et
le Mexique une référence à l’équité comparable à celle évoquée par
l'arrêt de cette Cour de 1969 relatif au Plateau continental de la mer du
Nord. La convention précitée invite les tribunaux arbitraux qu’elle a
institués à se fonder sur la justice et l’équité. Cette expression, justice et
équité, qui a figuré dans de nombreux accords ou compromis, a toujours
été considérée comme impliquant l’autorisation de se prononcer ex
aequo et bono. Alors qu’on ne devrait manifestement voir dans la référence
à Péquité contenue dans l’arrêt susmentionné de cette Cour, ainsi qu’il est
précisé dans l’une des opinions individuelles y annexées #, que l’équité
praeter legem dans le sens que lui donnait Papinien, l’auteur de cette
locution; autrement dit, non point une activité extra-judiciaire comme
l’est la solution ex aequo et bono d’un litige aux termes de l’article 38, in
fine, du Statut de la Cour, en vue de combler une lacune sociale du droit,
mais une source subsidiaire du droit des gens dégagée, comme un prin-
cipe général de droit, du paragraphe 1 c) dudit article, à laquelle il est fait
appel afin de pallier les insuffisances du droit international et en combler
les lacunes logiques.

Si l'examen des faits de la présente cause avait révélé une lacune logique

 

86 J. L. Brierly, Recueil des cours de l’Académie de droit international, 1928,
vol. HH, p. 531.

87 Ph. Jessup, A Modern Law of Nations, p. 99.

88 Opinion individuelle de l’auteur, C.I.J. Recueil 1969, n° 37, p. 139.

333
333 BARCELONA TRACTION (OP. IND. AMMOUN)

du droit, la Cour aurait été appelée à y remédier dans l’intérêt de la justice.
La solution eût vraisemblablement été de recourir, ainsi qu’il vient d’être
dit, à l’équité praeter legem en tant que principe général du droit dégagé
des systèmes juridiques nationaux. Mais la Cour n’est pas en présence
d’une lacune logique du droit, puisque les systèmes juridiques nationaux
ne prévoient pas la licitation d’un droit accordé en l’espèce à l’actionnaire.
La lacune que l’argumentation de la Partie demanderesse tendrait à
combler ne serait qu’une lacune sociale que seul un compromis donnant
compétence ex aequo et bono, que ne comporte pas la présente instance,
aurait pu pallier.

L’equity des pays de common law a été également évoquée à l’occasion
de la présente affaire.

Il va de soi qu’il n’est pas question d'identifier l’equity d’origine
anglaise et l’équité ou equitas d’origine romano-méditerranéenne. Mais si
un rapprochement est susceptible d’être fait entre ces deux institutions
quant à leurs effets respectifs, c’est avec l’équité contra legem ou infra
legem que ce rapprochement peut l'être. On lit en effet dans Snell que
Pequity peut être définie comme un élément de la justice naturelle *.
Cette conception de l’equity consistant en somme en une possible déro-
gation au droit cummun n’a jamais reçu application en droit international.
Le juge international qui s’accorderait cette compétence s’érigerait en
législateur. Ses décisions créeraient un climat d'incertitude éloignant les
Etats d’une justice dont ils ne peuvent vraisemblablement prévoir le droit
applicable. Qui d’ailleurs est plus à même d’en juger que le Gouverne-
ment britannique qui. écrivait au Gouvernement des Etats-Unis dans les
termes suivants: « Aucun actionnaire n’a un droit quelconque sur un bien
quelconque de la société car il n’a sur ces biens aucun intérêt, soit selon le
common law, soit selon l’equity. °°». En définitive, l’equity, tout com-
me l’équité contra legem ou infra legem, ne pourrait servir de fondement
à une solution judiciaire différente des règles du droit qu’elle tend à
modifier que de l’accord des parties acceptant une décision ex aequo et
bono.

*
* *

Telles sont, en souscrivant à l’arrêt de la Cour, les observations complé-
mentaires que j’ai cru devoir ajouter à ses motifs,

(Signé) Fouad AMMOUN.

89 «It is possible to define equity as a portion of natural justice... ». Principles of
Equity, 4th ed. by R. E. Megarry and P. V. Baker, p. 9.
°° Note du 5 juillet 1928 à propos de l’affaire Romano-Americana, Hackworth

Digest, V, p. 843.

334
